 Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19                 Page 1 of 77 PageID 202



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 FEDERAL TRADE COMMISSION,                                Case No. 3:19-cv-02281-K

          Plaintiff,                                      Appendix in Support of Plaintiff’s
                                                          Opposition to Defendant’s Motion
          v.                                              to Dismiss

 MATCH GROUP, INC., a corporation,

           Defendant.



         Plaintiff Federal Trade Commission (“FTC”) submits this Appendix in Support of its

Opposition to Defendant’s Motion to Dismiss:

   Ex.                                   Description                              App. Page(s)

    1          Declaration of Kelle A. Slaughter                                  App. 001-002

  1-A          Form 8-K Submitted to Securities and Exchange Commission by        App. 004-007
               Match Group, Inc. on September 27, 2019

   1-B         Amended Complaint filed in FTC v. Health Formulas, LLC, et         App. 009-056
               al., Case No. 2:14-cv-1649-RFB-GWF (D. Nev.)

   1-C         FTC’s Motion to Stay in FTC v. Credit Bureau Center, LLC, et       App. 058-071
               al., Case Nos. 18-2847 and 18-3310 (7th Cir.)

  1-D          Order Granting Stay in FTC v. Credit Bureau Center, LLC, et al.,    App. 073
               Case Nos. 18-2847 and 18-3310 (7th Cir.)
 Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19     Page 2 of 77 PageID 203



DATED: November 5, 2019      Respectfully submitted,


                             ____/s/ Zachary A. Keller_____________
                             ZACHARY A. KELLER, Texas Bar No. 24087838
                             M. HASAN AIJAZ, Virginia Bar No. 80073
                             MATTHEW WILSHIRE, California Bar No. 224328
                             Federal Trade Commission
                             1999 Bryan St. Ste. 2150
                             Dallas, Texas 75201
                             T: (214) 979-9382 (Keller); (214) 979-9386 (Aijaz);
                                 (214) 979-9362 (Wilshire)
                             F: (214) 953-3079
                             E: zkeller@ftc.gov; maijaz@ftc.gov; mwilshire@ftc.gov
                             Attorneys for Federal Trade Commission
 Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19                 Page 3 of 77 PageID 204




                                CERTIFICATE OF SERVICE

       On November 5, 2019, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on

counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                                                           /s/Zachary A. Keller
                                                                              Zachary A. Keller
Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19   Page 4 of 77 PageID 205



                           EXHIBIT 1
 Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19                      Page 5 of 77 PageID 206



                        DECLARATION OF KELLE A. SLAUGHTER
                                PURSUANT TO 28 U.S.C. § 1746
I, Kelle A. Slaughter, hereby declare as follows:

       1.      My name is Kelle A. Slaughter. I am a United States citizen and over eighteen
years of age. I am employed as an investigator with the Federal Trade Commission (“FTC”), a
position that I have held for approximately 17 months. My office address is 1999 Bryan Street,
Suite 2150, Dallas, Texas 75201. I have personal knowledge of the facts stated in this
declaration, and if called as a witness, I would testify to the same.
       2.      As an FTC investigator, my duties include monitoring and investigating entities
that are suspected of engaging in unfair or deceptive acts or practices in violation of statutes and
rules enforced by the FTC. In the course of my employment, I have supported the FTC’s
investigation of Match Group, Inc. (“Match”), as well as the subsequent litigation against Match.
See FTC v. Match Group, Inc., Case No. 3:19-cv-02281-K (N.D. Tex. Sept. 25, 2019).
       3.      On October 25, 2019, I downloaded Match’s Form 8-K Report dated September
27, 2019, from the United States Securities and Exchange Commission website, located at
<https://www.sec.gov/Archives/edgar/data/1575189/000157518919000067/mtch-
20190927.htm>. A true and accurate copy of the filing is attached hereto as Exhibit A.
       4.      Additionally, on October 25, 2019, I downloaded the Amended Complaint for
Permanent Injunction and other Equitable Relief filed February 5, 2015, in the matter FTC v.
Health Formulas, LLC, et al., Case No. 2:14-cv-1649-RFB-GWF, 2015 U.S. Dist. LEXIS 59387
(D. Nev. Feb. 5, 2015), from the Public Access to Court Electronic Records (“PACER”) website
(pacer.gov). A true and accurate copy of the Complaint is attached hereto as Exhibit B.
       5.      Likewise, on November 1, 2019, I downloaded the Federal Trade Commission’s
Motion to Stay the Mandate filed September 17, 2019, and the September 20, 2019 Order
granting that Motion, in the matter FTC v. Credit Bureau Center, LLC, et al., No. 18-2547 (7th
Cir.), from the PACER website (pacer.gov). A true and accurate copy of the Motion to Stay the




                                                  1

                                                                                                       APP 001
Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19   Page 6 of 77 PageID 207




                                                                              APP 002
Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19   Page 7 of 77 PageID 208




                                                                              APP 003
Document                                                                                                                       Page 1 of 4
       Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19                                       Page 8 of 77 PageID 209




                                                   UNITED STATES
                                       SECURITIES AND EXCHANGE COMMISSION
                                                 Washington, DC 20549



                                                           FORM 8-K
                                                CURRENT REPORT
                        Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934

                             Date of Report (Date of earliest event reported): September 27, 2019

                                               MATCH GROUP, INC.
                                       (Exact name of registrant as specified in its charter)

                Delaware                                       001-37636                                      XX-XXXXXXX
       (State or other jurisdiction                           (Commission                                   (IRS Employer
            of incorporation)                                 File Number)                                Identification No.)


                                         8750 North Central Expressway, Suite 1400
                                                       Dallas, TX 75231
                                       (Address of principal executive offices) (Zip Code)

                             Registrant’s telephone number, including area code: (214) 576-9352



Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under
any of the following provisions (see General Instruction A.2. below):
☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)
☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)
☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))
☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

                                        Securities registered pursuant to Section 12(b) of the Act:
                 Title of each class                         Trading Symbol                    Name of exchange on which registered
          Common Stock, par value $0.001                         MTCH                               The Nasdaq Stock Market LLC
                                                                                                    (Nasdaq Global Select Market)

Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933
(§230.405 of this chapter) or Rule 12b-2of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).
Emerging growth company ☐
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying
with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐



                                                                                                                                             APP 004
https://www.sec.gov/Archives/edgar/data/1575189/000157518919000067/mtch-2019092... 10/25/2019
Document                                                                          Page 2 of 4
    Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19         Page 9 of 77 PageID 210




                                                                                           APP 005
https://www.sec.gov/Archives/edgar/data/1575189/000157518919000067/mtch-2019092... 10/25/2019
Document                                                                                             Page 3 of 4
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19                     Page 10 of 77 PageID 211




Item 7.01. Regulation FD Disclosure.
        On September 27, 2019, Match Group, Inc. (“Match Group”) announced the below update of its prior
disclosure regarding a U.S. Federal Trade Commission (“FTC”) investigation of certain Match.com business
practices. The update reflects developments since Match Group filed its quarterly report on Form 10-Q for the
quarter ended June 30, 2019.

        In March 2017, the FTC requested information and documents in a civil investigation regarding certain
business practices of Match.com. The FTC raised potential claims relating to Match.com’s marketing,
chargeback, and online cancellation practices. In November 2018, the FTC proposed to resolve its potential
claims via a consent judgment requiring certain changes in those practices, as well as a $60 million payment.
Ensuing discussions between the Company and the FTC ended without resolution.

        On August 7, 2019, the FTC voted to assert claims against the Company and referred the matter to the
Department of Justice (“DOJ”). DOJ subsequently declined to pursue a civil case against the Company and
referred the matter back to the FTC.

          On September 25, 2019, the FTC filed a lawsuit in the Northern District of Texas against Match Group.
See FTC v. Match Group, Inc., No. 3:19:cv-02281-K (N.D. Tex.). The complaint alleges that, prior to mid-2018,
for marketing purposes Match.com told non-paying users that other users were trying to communicate with them,
even though Match.com had identified those subscriber accounts as potentially fraudulent, thereby inducing non-
paying users to subscribe and exposing them to the risk of fraud should they subscribe. The complaint also
challenges the adequacy of Match.com’s disclosure of its six-month guarantee, the efficacy of its cancellation
process, and its handling of chargeback disputes. The complaint seeks among other things permanent injunctive
relief, civil penalties, restitution, disgorgement, and costs of suit.

         On September 26, 2019, the Company received a grand-jury subpoena from DOJ for documents relating
to certain of the marketing-related claims in the FTC’s complaint.

        Match Group believes that the FTC’s claims regarding Match.com’s practices, policies, and procedures
are without merit and will defend vigorously against them. The Company intends to cooperate with DOJ in
responding to its subpoena.




                                                                                                                APP 006
https://www.sec.gov/Archives/edgar/data/1575189/000157518919000067/mtch-2019092... 10/25/2019
Document                                                                                               Page 4 of 4
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19                      Page 11 of 77 PageID 212




                                                    SIGNATURE

         Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this
report to be signed on its behalf by the undersigned hereunto duly authorized.


                                              MATCH GROUP, INC.

                                              By:    /s/ Jared F. Sine
                                                     Jared F. Sine
                                                     Chief Legal Officer & Secretary


Date: September 27, 2019




                                                                                                                    APP 007
https://www.sec.gov/Archives/edgar/data/1575189/000157518919000067/mtch-2019092... 10/25/2019
Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19   Page 12 of 77 PageID 213




                                                                               APP 008
        Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 1 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 13 of 77 PageID 214




     JONATHAN E. NUECHTERLEIN
1    General Counsel
2
     SHAMEKA L. WALKER
3    swalker@ftc.gov
     DANIELLE ESTRADA
4    destrada@ftc.gov
     Federal Trade Commission
5    600 Pennsylvania Avenue, NW, CC-8528
     Washington, DC 20580
6
     202-326-2570 (Walker)
7    202-326-2630 (Estrada)
     202-326-3395 (Fax)
8
     BLAINE T. WELSH
9    blaine.welsh@usdoj.gov
     Assistant United States Attorney
10   Nevada Bar No. 4790
     333 Las Vegas Blvd. South, Suite 5000
11   Las Vegas, NV 89101
     702-388-6336
12   702-388-6787 (Fax)

13   Attorneys for Plaintiff Federal Trade Commission

14
                               UNITED STATES DISTRICT COURT
15
                                    DISTRICT OF NEVADA
16

17

18

19

20

21

22

23

24

25



                                                   1
                                                                                  APP 009
        Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 2 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 14 of 77 PageID 215




1
     FEDERAL TRADE COMMISSION,
2
                          Plaintiff,
3                                                     Case No. 2:14-cv-1649-RFB-GWF
           v.
4

5    HEALTH FORMULAS, LLC, a California
     limited liability company, also doing business
6    as SIMPLE PURE NUTRITION,
                                                      AMENDED COMPLAINT FOR
7    PURE VITAMINS, LLC, a Nevada limited             PERMANENT INJUNCTION AND
     liability company,                               OTHER EQUITABLE RELIEF
8

9    LONGHORN MARKETING, LLC, a Nevada
     limited liability company, also doing business
10   as MEN’S HEALTH FORMULAS, LLC,
     LIFE VITAMINS, and UNLEASH THE
11   THUNDER,
12
     METHOD DIRECT, LLC, a Nevada limited
13   liability company, also doing business as
     EXTAMAX, LLC, VITAMAN LABS, INC.,
14   VITAFIT, AND PLAYBOY OFFER/DVD
     ENTERTAINMENT,
15

16
     WEIGHT LOSS DOJO, LLC, a Nevada
     limited liability company, also doing business
17   as FITNESS DVDS,

18   VIP SAVINGS, LLC, a Nevada limited
     liability company, also doing business as VIP
19
     SAVINGS CENTER,
20
     DJD DISTRIBUTION, LLC, a California
21   limited liability company,

22   MDCC, LLC, a Nevada limited liability
     company, also doing business as METHOD
23
     DIRECT CALL CENTER,
24
     CHAPNICK, SMUKLER & CHAPNICK,
25   INC., a California corporation,



                                                 2
                                                                                      APP 010
        Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 3 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 15 of 77 PageID 216




1
     458 MEDIA LLC, a Nevada limited liability
2    company,

3    ALPHA BRANDS, LLC, a Nevada limited
     liability company,
4

5
     BLU STELLA, LLC, a Nevada limited liability
     company,
6
     BRILLIANT SKIN LLC, a Nevada limited
7    liability company,
8
     DISCOUNT PROVISIONS L.L.C., a Nevada
9    limited liability company,

10   EXTAMAX, LLC, a Nevada limited liability
     company,
11
     F12 MEDIA LLC, a Nevada limited liability
12
     company,
13
     FLEX FORMULAS, LLC, a Nevada limited
14   liability company,

15   GCB MARKETING LLC, a Nevada limited
     liability company,
16

17   LUMINOUS SKIN LLC, a Nevada limited
     liability company,
18
     MEN’S HEALTH FORMULAS, LLC, a
19   Nevada limited liability company,
20
     METABOLIC LABS, LLC, a Nevada limited
21   liability company,

22

23

24

25



                                                 3
                                                                                  APP 011
        Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 4 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 16 of 77 PageID 217




     MIRACLE MALE, LLC, a Nevada limited
1
     liability company,
2
     MORINGA MARKETING LLC, a Nevada
3    limited liability company,
4    NORTHBOUND MARKETING LLC, a
5
     Nevada limited liability company,

6    SKINNY 7 LLC, a Nevada limited liability
     company,
7
     WELLNESS LABS, LLC, a Nevada limited
8
     liability company,
9
     YACON MARKETING LLC, a Nevada
10   limited liability company,

11   BARREL ROLL, LLC, a Nevada limited
     liability company,
12

13   BSC MARKETING, LLC, a Nevada limited
     liability company,
14
     CHERRY HILL MARKETING, LLC, a
15   Nevada limited liability company,
16
     CSA VENTURES, LLC, a Nevada limited
17   liability company,

18   DIET CONCEPTS, LLC, a Nevada limited
     liability company,
19
     HEALTH PRODUCTS DIRECT LLC, a
20
     Nevada limited liability company,
21
     KMS MARKETING LLC, a Nevada limited
22   liability company,
23   NATURAL PRODUCTS DIRECT LLC, a
     Nevada limited liability company,
24

25



                                                4
                                                                                  APP 012
        Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 5 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 17 of 77 PageID 218




     NORTHERN HEALTH PRODUCTS LLC, a
1
     Nevada limited liability company,
2
     PURE AND NATURAL HEALTH
3    PRODUCTS LLC, a Nevada limited liability
     company,
4

5
     PURE AND SIMPLE HEALTH PRODUCTS
     LLC, a Nevada limited liability company,
6
     RADIANT SKIN LLC, a Nevada limited
7    liability company,
8
     SHIMMERING SKIN LLC, a Nevada limited
9    liability company,

10   TINDY FILMS LLC, a Nevada limited
     liability company,
11
     WELLNESS PRODUCTS, LLC, a Nevada
12
     limited liability company,
13
     METHOD FILMS, INC., a Nevada
14   corporation,

15   BRANDON CHAPNICK, individually and as
     an officer or manager of Chapnick, Smukler &
16
     Chapnick, Inc., Method Direct, LLC, Pure
17   Vitamins, LLC, Weight Loss Dojo, LLC, and
     MDCC, LLC,
18
     KEITH SMUKLER, individually and as an
19   officer or manager of Chapnick, Smukler &
     Chapnick, Inc., Health Formulas, LLC,
20
     Method Direct, LLC, VIP Savings, LLC,
21   MDCC, LLC, Longhorn Marketing, LLC,
     Pure Vitamins, LLC, Weight Loss Dojo, LLC,
22   and DJD Distribution, LLC,
23

24

25



                                              5
                                                                                  APP 013
        Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 6 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 18 of 77 PageID 219




      DANELLE MILLER, also known as Danelle
1
      Folta and Danelle Kenealy, individually and as
2     an officer or manager of Method Direct, LLC,
      Health Formulas, LLC, MDCC, LLC, Pure
3     Vitamins, LLC, and Weight Loss Dojo, LLC,
4     JASON MILLER, individually and as an
5
      officer or manager of Weight Loss Dojo, LLC,
      Health Formulas, LLC, Method Direct, LLC,
6     Pure Vitamins, LLC, and MDCC, LLC,

7                            Defendants.
8

9                Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

10          1.       The FTC brings this action under Sections 13(b) and 19 of the Federal Trade

11   Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b, Section 917(c) of the Electronic

12   Fund Transfer Act (“EFTA”), 15 U.S.C. § 1693o(c), Section 5 of the Restore Online Shoppers

13   Confidence Act (“ROSCA”), 15 U.S.C. § 8404, and the Telemarketing and Consumer Fraud and

14   Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108, to obtain temporary,

15   preliminary, and permanent injunctive relief, rescission or reformation of contracts, restitution,

16   the refund of monies paid, disgorgement of ill-gotten monies, and other equitable relief for

17   Defendants’ acts or practices in violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C.

18   §§ 45(a) & 52, Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), Section 4 of the ROSCA, 15

19   U.S.C. § 8403, Section 205.10(b) of Regulation E, 12 C.F.R. § 205.10(b), and the FTC’s

20   Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310.

21                                     SUMMARY OF THE CASE

22          2.       Defendants trick consumers into disclosing their credit and debit card information

23   to enroll them into expensive programs with recurring monthly charges. Whether Defendants

24   offer weight loss, virility, muscle-building, or other dietary supplement products, or skin creams,

25   they deceptively tout offers for purportedly “free” trials that cost only a nominal shipping and



                                                      6
                                                                                                           APP 014
        Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 7 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 19 of 77 PageID 220




1    handling fee or for greatly discounted prices. Consumers often experience the same result:
2    substantial and unexpected recurring charges or debits. Defendants often upsell additional
3    products in the same manner, and for consumers, getting a refund is an exercise in frustration.
4    Furthermore, Defendants advertise their green coffee bean extract and raspberry ketone weight
5    loss supplements (marketed under the names “RKG Extreme” and “Pure Green Coffee Bean
6    Plus”) by claiming they offer rapid and substantial weight loss without the need for diet or
7    exercise, but Defendants fail to deliver on these promises.
8           3.      Defendants engage in these deceptive practices to sell dietary supplements, skin
9    creams, and various upsell products including:
10                  A.     Weight Loss Supplements: RKG Extreme, Pure Green Coffee Bean Plus,
11                         Pure Raspberry Ketone, Simple Pure HCG, Pure Green Coffee Bean
12                         Cleanse, Pure Garcinia Cambogia Extract (also labeled Pure GC 60,
13                         Authentic Garcinia Cambogia, or Garcinia Cambogia Lean), Altatrim,
14                         Restore Digestive Cleanse, Skinny 6 Super Supplement, Skinny 7 Super
15                         Supplement, Pure Yacon Plus, Peak Metabolic;
16                  B.     Virility, Muscle-Building and Strengthening, and Energy-Building
17                         Supplements: Black Bull, ExtaMax, Formula T-10, Superior Antler,
18                         Superior Velvet, Instamax, Sensimax, MaxoFirm, Peak Nitric Oxide,
19                         Nitro Shred, Nitro Prime, Alpha Prostate 1000, Peak Prostate, Cyladex;
20                  C.     Other Supplements: Peak Joint Flex, Miracle Flex, Pure Focus X, Focus
21                         Formula;
22                  D.     Skin Creams: Remarkable Skin (Remarkable Snake Venom), Bright Skin
23                         Super C, Rx Repair Snake Venom Peptide Cream, Rx Repair Advanced
24                         Eye Gel, Liso Skin, Anana Skin, Bravo Skin, Bleu Star Skin, Peak
25                         Skincare; and


                                                      7
                                                                                                       APP 015
        Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 8 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 20 of 77 PageID 221




1                   E.      Upsells: Fitness DVDs, Adult DVDs, VIP Savings Center, Super Grocery
2                           Savers, Free Shipping Rewards, Magazine Rewards Plus.
3           4.      As explained more fully below, Defendants: (1) deceptively market dietary
4    supplements and other products by offering free trials or buy-one-get-one free offers, but failing
5    to disclose, or to disclose adequately, the material terms and conditions of Defendants’ offers,
6    including that Defendants enroll consumers who order the products into one or more
7    membership programs and that consumers must cancel the programs within a limited time period
8    to avoid costly recurring monthly charges (a feature known as a “negative option”), and that
9    Defendants impose charges for the initial full month’s supply upon the expiration of a trial
10   period, which expires after just fourteen days; (2) claim they have a 100% satisfaction guarantee
11   but fail to disclose, or to disclose adequately, material facts about the refund policy and the costs
12   associated with returning products; (3) make false or unsubstantiated claims that their products
13   RKG Extreme and Pure Green Coffee Bean Plus cause rapid and substantial weight loss without
14   diet or exercise; (4) debit consumers’ bank accounts on a recurring basis without obtaining a
15   written authorization as required by the EFTA; (5) sell their products and services online through
16   a negative option feature without providing clear and conspicuous disclosures, obtaining the
17   consumer’s express informed consent, and providing simple mechanisms for a consumer to stop
18   recurring charges, as required by the ROSCA; (6) in telemarketing calls, sell additional products
19   and services (“upsells”) with negative option features but fail to disclose that the consumer’s
20   account will be charged unless he takes affirmative action to avoid the charge, the date the
21   charge will be submitted for payment, and the specific steps he must take to avoid the charge, as
22   required by the TSR; and (7) refuse to honor consumers’ requests to stop calling as required by
23   the TSR.
24

25



                                                       8
                                                                                                             APP 016
        Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 9 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 21 of 77 PageID 222




1                                     JURISDICTION AND VENUE
2           5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),
3    and 1345, and 15 U.S.C. §§ 45(a) and 53(b), and other applicable provisions.
4           6.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1), (b)(2), (b)(3), (c)(1),
5    (c)(2), and (d), and 15 U.S.C. § 53(b).
6                                                PLAINTIFF
7           7.      The FTC is an independent agency of the United States Government created by
8    statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),
9    which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also
10   enforces Section 12 of the FTC Act, 15 U.S.C. § 52, which prohibits false advertisements for
11   food, drugs, devices, services, or cosmetics in or affecting commerce. The FTC also enforces the
12   EFTA, which regulates the rights, liabilities, and responsibilities of participants in electronic
13   fund transfer systems, 15 U.S.C. §§ 1693, et seq. The FTC further enforces the ROSCA, 15
14   U.S.C. §§ 8401-05, which, among other things, bans the use of negative option features in
15   transactions effected on the internet that do not meet certain conditions for disclosure, consent,
16   and cancellation. Moreover, the FTC enforces the Telemarketing Act, 15 U.S.C. §§ 6101-6108.
17   Pursuant to the Telemarketing Act, the FTC promulgated and enforces the TSR, 16 C.F.R. Part
18   310, which prohibits deceptive and abusive telemarketing acts or practices.
19          8.      The FTC is authorized to initiate federal district court proceedings, by its own
20   attorneys, to enjoin violations of the FTC Act, the EFTA, the ROSCA, and the TSR, and to
21   secure such other equitable relief as may be appropriate in each case, including rescission or
22   reformation of contracts, restitution, the refund of monies paid, and the disgorgement of ill-
23   gotten monies. 15 U.S.C. §§ 53(b), 56(a)(2)(A)-(B), 57b, 1693o(c), 6102(c), and 6105(b).
24

25



                                                       9
                                                                                                             APP 017
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 10 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 22 of 77 PageID 223




1                                            DEFENDANTS
2           9.      Defendants operate through a tangled web of interrelated companies that include
3    sales or marketing companies that sell the products and funnel proceeds to the other operations
4    and owners (“Sales Entities”), processing and merchant companies that operate merchant
5    accounts to process debit card and credit card payments from their various Sales Entities
6    (“Merchant Card Processing Entities”), service companies that provide financial and operational
7    support services to the other entities (“Support Entities”), and a holding company through which
8    certain individual defendants receive regular distributions and salaries from Defendants’ profits
9    (“Holding Entity”). In some instances, Defendants use their companies for multiple purposes,
10   such as sales and merchant card processing, as described below.
11                                             Sales Entities
12          10.     Defendant Health Formulas, LLC (“Health Formulas”), also doing business under
13   numerous fictitious names, including “Simple Pure Nutrition,” is a California limited liability
14   company registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California.
15   This company is at the center of Defendants’ fraud. At all times material to this Complaint,
16   acting alone or in concert with others, Defendants have used Health Formulas as a sales entity to
17   promote and sell Defendants’ products, such as those that bear the “Simple Pure” name. Health
18   Formulas transacts or has transacted business in this District and throughout the United States.
19          11.     Defendant Longhorn Marketing, LLC (“Longhorn Marketing”), also doing
20   business under numerous fictitious names, including, “Men’s Health Formulas, LLC,” “Life
21   Vitamins,” and “Unleash the Thunder,” is a Nevada limited liability company registered to do
22   business at 16000 Ventura Boulevard, Suite 1102, Encino, California. At all times material to
23   this Complaint, Defendants have used Longhorn Marketing as a sales entity to promote and sell
24   Defendants’ products, such as Black Bull, a virility product, and Superior Antler and Superior
25



                                                     10
                                                                                                         APP 018
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 11 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 23 of 77 PageID 224




1    Velvet, supposed muscle-building products. Longhorn Marketing transacts or has transacted
2    business in this District and throughout the United States.
3              12.   Defendant Method Direct, LLC (“Method Direct”), also doing business under
4    numerous fictitious names, including, “Extamax, LLC,” “Vitaman Labs, Inc.,” “Vitafit,” and
5    “Playboy Offer/DVD Entertainment,” is a Nevada limited liability company registered to do
6    business at 4545 West Spring Mountain Road, Suite 104, Las Vegas, Nevada. At all times
7    material to this Complaint, Defendants have used Method Direct as a sales entity to promote and
8    sell products, such as their Extamax virility product and a monthly adult film DVD program
9    offered as an upsell to purchasers of Defendants’ male enhancement products. Method Direct
10   transacts or has transacted business in this District and throughout the United States.
11             13.   Defendant Weight Loss Dojo, LLC (“Weight Loss Dojo”), also doing business
12   under numerous fictitious names, including, “Fitness DVDs,” is a Nevada limited liability
13   company registered to do business at 4545 West Spring Mountain Road, Suite 104, Las Vegas,
14   Nevada. At all times material to this Complaint, Defendants have used Weight Loss Dojo as a
15   sales entity to promote and sell products, such as a monthly fitness DVD program offered as an
16   upsell to purchasers of Defendants’ dietary supplements. Weight Loss Dojo transacts or has
17   transacted business in this District and throughout the United States.
18             14.   Defendant VIP Savings, LLC (“VIP Savings”) also doing business as “VIP
19   Savings Center,” is a Nevada limited liability company registered to do business at 16000
20   Ventura Boulevard, Suite 1102, Encino, California. At all times material to this Complaint,
21   Defendants have used VIP Savings as a sales entity to promote and sell products, such as a
22   discount card as an upsell to consumers who have purchased other products from Defendants.
23   VIP Savings transacts or has transacted business in this District and throughout the United
24   States.
25



                                                     11
                                                                                                       APP 019
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 12 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 24 of 77 PageID 225




1           15.     Defendant 458 Media LLC (“458 Media”) is a Nevada limited liability company
2    registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California. At all
3    times material to this Complaint, Defendants have operated 458 Media as a sales entity to
4    promote and sell Defendants’ products. 458 Media transacts or has transacted business in this
5    District and throughout the United States.
6           16.     Defendant Alpha Brands LLC (“Alpha Brands”) is a Nevada limited liability
7    company registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California.
8    At all times material to this Complaint, Defendants have operated Alpha Brands as a sales entity
9    to promote and sell Defendants’ products, such as Alpha Prostate 1000 and Peak Prostate. Alpha
10   Brands transacts or has transacted business in this District and throughout the United States.
11          17.     Defendant Blu Stella LLC (“Blu Stella”) is a Nevada limited liability company
12   registered to do business at 318 North Carson Street, Suite 208, Carson City, Nevada. At all
13   times material to this Complaint, Defendants have operated Blu Stella as a sales entity to
14   promote and sell Defendants’ products. Blu Stella transacts or has transacted business in this
15   District and throughout the United States.
16          18.     Defendant Brilliant Skin, LLC (“Brilliant Skin”) is a Nevada limited liability
17   company registered to do business at 5550 Painted Mirage Road, Suite 320, Las Vegas, Nevada.
18   At all times material to this Complaint, Defendants have operated Brilliant Skin as a sales entity
19   to promote and sell Defendants’ products, such as their Bright Skin products. Brilliant Skin
20   transacts or has transacted business in this District and throughout the United States.
21          19.     Defendant Discount Provisions L.L.C. (“Discount Provisions”) is a Nevada
22   limited liability company registered to do business at 16000 Ventura Boulevard, Suite 1102,
23   Encino, California. At all times material to this Complaint, Defendants have operated Discount
24   Provisions as a sales entity to promote and sell Defendants’ products, such as their monthly
25   “Super Grocery Savers” program offered as an upsell to purchasers of Defendants’ other


                                                     12
                                                                                                          APP 020
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 13 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 25 of 77 PageID 226




1    products. Discount Provisions transacts or has transacted business in this District and throughout
2    the United States.
3           20.     Defendant Extamax, LLC is a Nevada limited liability company registered to do
4    business at 4545 West Spring Mountain Road, Suite 104, Las Vegas, Nevada. At all times
5    material to this Complaint, Defendants have operated Extamax, LLC as a sales entity to promote
6    and sell Defendants’ products, such as Extamax and Nitro Prime. Extamax, LLC transacts or has
7    transacted business in this District and throughout the United States.
8           21.     Defendant F12 Media LLC (“F12 Media”) is a Nevada limited liability company
9    registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California. At all
10   times material to this Complaint, Defendants have operated F12 Media as a sales entity to
11   promote and sell Defendants’ products. F12 Media transacts or has transacted business in this
12   District and throughout the United States.
13          22.     Defendant Flex Formulas LLC (“Flex Formulas”) is a Nevada limited liability
14   company registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California.
15   At all times material to this Complaint, Defendants have operated Flex Formulas as a sales entity
16   to promote and sell Defendants’ products, such as Peak Joint Flex and Miracle Flex. Flex
17   Formulas transacts or has transacted business in this District and throughout the United States.
18          23.     Defendant GCB Marketing LLC (“GCB”) is a Nevada limited liability company
19   registered to do business at 8275 S. Eastern Avenue, Suite 200-676, Las Vegas, Nevada. At all
20   times material to this Complaint, Defendants have operated GCB as a sales entity to promote and
21   sell Defendants’ products. GCB transacts or has transacted business in this District and
22   throughout the United States.
23          24.     Defendant Luminous Skin LLC (“Luminous Skin”) is a Nevada limited liability
24   company registered to do business at 8275 S. Eastern Avenue, Suite 200-658, Las Vegas,
25   Nevada. At all times material to this Complaint, Defendants have operated Luminous Skin as a


                                                     13
                                                                                                          APP 021
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 14 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 26 of 77 PageID 227




1    sales entity to promote and sell Defendants’ products, such as their garcinia cambogia and Rx
2    Repair products. Luminous Skin transacts or has transacted business in this District and
3    throughout the United States.
4           25.     Defendant Men’s Health Formulas, LLC (“Men’s Health Formulas”) is a Nevada
5    limited liability company registered to do business at 4545 West Spring Mountain Road, Suite
6    104, Las Vegas, Nevada. At all times material to this Complaint, Defendants have operated
7    Men’s Health Formulas as a sales entity to promote and sell Defendants’ products, such as Black
8    Bull, Superior Velvet, Nitro Shred, and Formula T-10. Men’s Health Formulas transacts or has
9    transacted business in this District and throughout the United States.
10          26.     Defendant Metabolic Labs LLC (“Metabolic Labs”) is a Nevada limited liability
11   company registered to do business at 318 North Carson Street, Suite 208, Carson City, Nevada.
12   At all times material to this Complaint, Defendants have operated Metabolic Labs as a sales
13   entity to promote and sell Defendants’ products, such as Peak Metabolic. Metabolic Labs
14   transacts or has transacted business in this District and throughout the United States.
15          27.     Defendant Miracle Male, LLC (“Miracle Male”) is a Nevada limited liability
16   company registered to do business at 1810 East Sahara Avenue, Suite 214, Las Vegas, Nevada.
17   At all times material to this Complaint, Defendants have operated Miracle Male as a sales entity
18   to promote and sell Defendants’ products, such as Cyladex. Miracle Male transacts or has
19   transacted business in this District and throughout the United States.
20          28.     Defendant Moringa Marketing LLC (“Moringa Marketing”) is a Nevada limited
21   liability company registered to do business at 9550 S. Eastern Avenue, Suite 253, Las Vegas,
22   Nevada. At all times material to this Complaint, Defendants have operated Moringa Marketing
23   as a sales entity to promote and sell Defendants’ products. Moringa Marketing transacts or has
24   transacted business in this District and throughout the United States.
25



                                                     14
                                                                                                        APP 022
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 15 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 27 of 77 PageID 228




1              29.   Defendant Northbound Marketing LLC (“Northbound”) is a Nevada limited
2    liability company registered to do business at 6130 Elton Avenue, Las Vegas, Nevada. At all
3    times material to this Complaint, Defendants have operated Northbound as a sales entity to
4    promote and sell Defendants’ products. Northbound Marketing transacts or has transacted
5    business in this District and throughout the United States.
6              30.   Defendant Skinny 7 LLC (“Skinny 7”) is a Nevada limited liability company
7    registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California. At all
8    times material to this Complaint, Defendants have operated Skinny 7 as a sales entity to promote
9    and sell Defendants’ products, such as the Skinny 6 dietary supplement. Skinny 7 transacts or
10   has transacted business in this District and throughout the United States.
11             31.   Defendant Wellness Labs, LLC (“Wellness Labs”) is a Nevada limited liability
12   company registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California.
13   At all times material to this Complaint, Defendants have operated Wellness Labs as a sales entity
14   to promote and sell Defendants’ products, such as Peak Nitric Oxide and Focus Formula.
15   Wellness Labs transacts or has transacted business in this District and throughout the United
16   States.
17             32.   Defendant Yacon Marketing LLC (“Yacon Marketing”) is a Nevada limited
18   liability company registered to do business at 3651 Lindell Road, Suite D259, Las Vegas,
19   Nevada. At all times material to this Complaint, Defendants have operated Yacon Marketing as
20   a sales entity to promote and sell Defendants’ dietary supplement products. Yacon Marketing
21   transacts or has transacted business in this District and throughout the United States.
22                                 Merchant Card Processing Entities
23             33.   Defendant Pure Vitamins, LLC (“Pure Vitamins”) is a Nevada limited liability
24   company registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California.
25   At all times material to this Complaint, Defendants have operated Pure Vitamins as a merchant


                                                     15
                                                                                                         APP 023
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 16 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 28 of 77 PageID 229




1    card processing entity that owns merchant accounts that process payments for the sales of
2    Defendants’ products, such as their RKG Extreme, Pure Green Coffee Bean Plus, and garcinia
3    cambogia products. Pure Vitamins is a processor for other Defendants, including Health
4    Formulas, and as such, transfers proceeds of sales to other Defendants within the common
5    enterprise. Pure Vitamins transacts or has transacted business in this District and throughout the
6    United States.
7           34.       Defendant Barrel Roll, LLC (“Barrel Roll”) is a Nevada limited liability company
8    registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California. At all
9    times material to this Complaint, Defendants have operated Barrel Roll as a merchant card
10   processing entity that owns merchant accounts that process payments for the sale of Defendants’
11   products, such as their garcinia cambogia and DVD products. Barrel Roll transacts or has
12   transacted business in this District and throughout the United States.
13          35.       Defendant BSC Marketing, LLC (“BSC”) is a Nevada limited liability company
14   registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California. At all
15   times material to this Complaint, Defendants have operated BSC as a merchant card processing
16   entity that owns merchant accounts that process payments for the sale of Defendants’ products,
17   such as their green coffee bean extract, fitness DVD, Formula T-10, Black Bull, and Superior
18   Velvet products. BSC transacts or has transacted business in this District and throughout the
19   United States.
20          36.       Defendant Cherry Hill Marketing, LLC (“Cherry Hill”) is a Nevada limited
21   liability company registered to do business at 3651 Lindell Road, Suite D354, Las Vegas,
22   Nevada. At all times material to this Complaint, Defendants have operated Cherry Hill as a
23   merchant card processing entity that owns merchant accounts that process payments for the sales
24   of Defendants’ products, such as their green coffee bean extract and Bright Skin products.
25   Cherry Hill transacts or has transacted business in this District and throughout the United States.


                                                     16
                                                                                                           APP 024
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 17 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 29 of 77 PageID 230




1           37.       Defendant CSA Ventures, LLC (“CSA Ventures”) is a Nevada limited liability
2    company registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino, California.
3    At all times material to this Complaint, Defendants have operated CSA Ventures as a merchant
4    card processing entity that owns merchant accounts that process payments for the sales of
5    Defendants’ products, such as their green coffee bean extract, fitness DVD, and Rx Repair
6    products. CSA Ventures transacts or has transacted business in this District and throughout the
7    United States.
8           38.       Defendant Diet Concepts, LLC (“Diet Concepts”) is a Nevada limited liability
9    company registered to do business at 3651 Lindell Road, Suite D354, Las Vegas. At all times
10   material to this Complaint, Defendants have operated Diet Concepts as a merchant card
11   processing entity that owns merchant accounts that process payments for the sales of
12   Defendants’ products, such as Skinny 6. Diet Concepts transacts or has transacted business in
13   this District and throughout the United States.
14          39.       Defendant Health Products Direct, LLC (“Health Products”) is a Nevada limited
15   liability company registered to do business at 1810 East Sahara Avenue, Suite 1360, Las Vegas,
16   Nevada. At all times material to this Complaint, Defendants have operated Health Products as a
17   merchant card processing entity that owns merchant accounts that process payments for the sale
18   of Defendants’ products, such as their green coffee bean extract, garcinia cambogia, Superior
19   Antler Velvet, Black Bull, and Rx Repair products. Health Products transacts or has transacted
20   business in this District and throughout the United States.
21          40.       Defendant KMS Marketing, LLC (“KMS”) is a Nevada limited liability
22   corporation registered to do business at 4545 Spring Mountain Road, Suite 104, Las Vegas,
23   Nevada. At all times material to this Complaint, Defendants have operated KMS as a merchant
24   card processing entity that owns merchant accounts that process payments for the sales of
25   Defendants’ products, such as green coffee bean extract, garcinia cambogia, Formula T10, Black


                                                       17
                                                                                                       APP 025
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 18 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 30 of 77 PageID 231




1    Bull, and DVD products. KMS transacts or has transacted business in this District and
2    throughout the United States.
3              41.   Defendant Natural Products Direct, LLC (“Natural Products”) is a Nevada limited
4    liability corporation registered to do business at 3430 East Russell Road, Suite 301-41, Las
5    Vegas, Nevada. At all times material to this Complaint, Defendants have operated Natural
6    Products as a merchant card processing entity that owns merchant accounts that process
7    payments for the sales of Defendants’ products, such as green coffee bean extract, garcinia
8    cambogia, and Formula T10. Natural Products transacts or has transacted business in this
9    District and throughout the United States.
10             42.   Defendant Northern Health Products, LLC (“Northern Health”) is a Nevada
11   limited liability corporation registered to do business at 3430 East Russell Road, Suite 301-40,
12   Las Vegas, Nevada. At all times material to this Complaint, Defendants have operated Northern
13   Health as a merchant card processing entity that owns merchant accounts that process payments
14   for the sales of Defendants’ products, such as Superior Antler Velvet and Formula T10.
15   Northern Health transacts or has transacted business in this District and throughout the United
16   States.
17             43.   Defendant Pure and Natural Health Products, LLC (“Pure and Natural Health”) is
18   a Nevada limited liability corporation registered to do business at 16000 Ventura Boulevard,
19   Suite 1102, Encino, California. At all times material to this Complaint, Defendants have
20   operated Pure and Natural Health as a merchant card processing entity that owns merchant
21   accounts that process payments for the sales of Defendants’ products, such as their green coffee
22   bean extract, garcinia cambogia, and RX Repair products. Pure and Natural Health transacts or
23   has transacted business in this District and throughout the United States.
24             44.   Defendant Pure and Simple Health Products, LLC (“Pure and Simple Health”) is
25   a Nevada limited liability corporation registered to do business at 16000 Ventura Boulevard,


                                                     18
                                                                                                        APP 026
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 19 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 31 of 77 PageID 232




1    Suite 1102, Encino, California. At all times material to this Complaint, Defendants have
2    operated Pure and Simple Health as a merchant card processing entity that owns merchant
3    accounts that process payments for the sales of Defendants’ products, such as their green coffee
4    bean extract, garcinia cambogia, Skinny 6, and Bright Skin products. Pure and Simple Health
5    transacts or has transacted business in this District and throughout the United States.
6           45.     Defendant Radiant Skin, LLC (“Radiant Skin”) is a Nevada limited liability
7    corporation registered to do business at 3651 Lindell Road, Suite D163, Las Vegas, Nevada. At
8    all times material to this Complaint, Defendants have operated Radiant Skin as a merchant card
9    processing entity that owns merchant accounts that process payments for the sales of
10   Defendants’ products, such as their RX Repair and Bright Skin products. Radiant Skin transacts
11   or has transacted business in this District and throughout the United States.
12          46.     Defendant Shimmering Skin, LLC (“Shimmering Skin”) is a Nevada limited
13   liability corporation registered to do business at 1810 East Sahara Avenue, Suite 1358, Las
14   Vegas, Nevada. At all times material to this Complaint, Defendants have operated Shimmering
15   Skin as a merchant card processing entity that owns merchant accounts that process payments for
16   the sales of Defendants’ products, such as their green coffee bean extract, garcinia cambogia, RX
17   Repair, and Bright Skin products. Shimmering Skin transacts or has transacted business in this
18   District and throughout the United States.
19          47.     Defendant Tindy Films, LLC (“Tindy Films”) is a Nevada limited liability
20   corporation registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino,
21   California. At all times material to this Complaint, Defendants have operated Tindy Films as a
22   merchant card processing entity that owns merchant accounts that process payments for the sales
23   of Defendants’ products, such as their DVD upsell products. Tindy Films transacts or has
24   transacted business in this District and throughout the United States.
25



                                                     19
                                                                                                         APP 027
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 20 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 32 of 77 PageID 233




1           48.     Defendant Wellness Products, LLC (“Wellness Products”) is a Nevada limited
2    liability corporation registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino,
3    California. At all times material to this Complaint, Defendants have operated Wellness Products
4    as a merchant card processing entity that owns merchant accounts that process payments for the
5    sales of Defendants’ products, such as Nitro Shred and Peak Nitric Oxide. Wellness Products
6    transacts or has transacted business in this District and throughout the United States.
7                                             Support Entities
8           49.     Defendant DJD Distribution, LLC (“DJD Distribution”) is a California limited
9    liability company registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino,
10   California. It also has a secondary address at 9601 Owensmouth Avenue, Number 29,
11   Chatsworth, California. At all times material to this Complaint, acting alone or in concert with
12   others, DJD Distribution has served as a fulfillment company incorporated by Defendants for the
13   distribution of their products. DJD Distribution transacts or has transacted business in this
14   District and throughout the United States.
15          50.     Defendant MDCC, LLC (“MDCC”), also doing business as “Method Direct Call
16   Center,” is a Nevada limited liability company registered to do business at 16000 Ventura
17   Boulevard, Suite 1102, Encino, California. MDCC also has operations and employees at 4545
18   West Spring Mountain Road, Suite 104, Las Vegas, Nevada. At all times material to this
19   Complaint, Defendants have operated MDCC as a call center to handle inbound and outbound
20   sales and customer service telephone calls for their products. MDCC transacts or has transacted
21   business in this District and throughout the United States.
22          51.     Defendant Chapnick, Smukler & Chapnick, Inc. (“CSC”) is a California
23   corporation registered to do business at 16000 Ventura Boulevard, Suite 1102, Encino,
24   California. CSC is owned and operated by Brandon Chapnick and Keith Smukler, who
25   individually and collectively have formulated, directed, controlled, had the authority to control,


                                                     20
                                                                                                          APP 028
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 21 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 33 of 77 PageID 234




1    or participated in the acts and practices of the other corporate Defendants. CSC’s headquarters
2    serves as the corporate address or mailing address for Health Formulas and many, if not all, of
3    the other Defendants listed above. Moreover, all corporate bank accounts for the above
4    Defendants are held in the name of CSC. CSC transacts or has transacted business in this
5    District and throughout the United States.
6                                              Holding Entity
7           52.     Defendant Method Films, Inc. (“Method Films”) is a Nevada corporation with its
8    principal place of business at the same location that its registered to do business, 16000 Ventura
9    Boulevard, Suite 1102, Encino California. Method Films is owned and operated by Danelle and
10   Jason Miller, who individually and collectively have formulated, directed, controlled, had the
11   authority to control, or participated in the acts and practices of the other corporate Defendants.
12   Method Films is funded by the operations and sales of other companies within the common
13   enterprise and transfers profits and compensation from companies within the common enterprise
14   to Danelle and Jason Miller. Method Films also has an ownership interest in several other
15   corporate defendants. From January 1, 2010 to October 16, 2014, Method Films received
16   approximately $12 million from the profits of the Enterprise.
17                                         Individual Defendants
18          53.     Defendant Brandon Chapnick (“Chapnick”) is an owner of each corporate
19   defendant except Method Films. He is also the Chief Financial Officer and Director of CSC,
20   Managing Member of BSC Marketing, CSA Ventures, and Men’s Health Formulas, and
21   Manager of Wellness Labs. He is also a bank signatory for the corporate accounts for CSC,
22   Method Direct, Pure Vitamins, Weight Loss Dojo, and MDCC. At all times material to this
23   Complaint, acting alone or in concert with others, he has formulated, directed, controlled, had the
24   authority to control, or participated in the acts and practices of the corporate defendants that
25   constitute the common enterprise, including the acts and practices set forth in this Complaint.


                                                      21
                                                                                                           APP 029
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 22 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 34 of 77 PageID 235




1    Chapnick resides in California. In connection with the matters alleged herein, he transacts or has
2    transacted business in this District.
3           54.     Defendant Keith Smukler (“Smukler”) is an owner of each corporate defendant
4    except Method Films. He is also the Secretary and Director of CSC, Chief Executive Officer of
5    Health Formulas, and Manager of Longhorn Marketing, Pure Vitamins, Weight Loss Dojo, DJD
6    Distribution, and Discount Provisions. Moreover, he is a bank signatory for the corporate
7    accounts of CSC, Method Direct, Pure Vitamins, Weight Loss Dojo, and MDCC. At all times
8    material to this Complaint, acting alone or in concert with others, he has formulated, directed,
9    controlled, had the authority to control, or participated in the acts and practices of the corporate
10   defendants that constitute the common enterprise, including the acts and practices set forth in this
11   Complaint. Smukler resides in California. In connection with the matters alleged herein, he
12   transacts or has transacted business in this District.
13          55.     Defendant Danelle Miller (“Danelle Miller”), also known as Danelle Folta and
14   Danelle Kenealy, is an owner of each corporate defendant except CSC. She is also the Manager
15   of Health Formulas, MDCC, and Luminous Skin. She is also a bank signatory for the corporate
16   accounts of Method Direct, Pure Vitamins, Weight Loss Dojo, and MDCC. At all times material
17   to this Complaint, acting alone or in concert with others, she has formulated, directed, controlled,
18   had the authority to control, or participated in the acts and practices of the corporate defendants
19   that constitute the common enterprise, including the acts and practices set forth in this
20   Complaint. Danelle Miller resides in California. In connection with the matters alleged herein,
21   she transacts or has transacted business in this District.
22          56.     Defendant Jason Miller (“Jason Miller”) is an owner of each corporate defendant
23   except CSC. He is also a Manager of Health Formulas, Method Direct, Pure Vitamins, 458
24   Media, Alpha Brands, Extamax, LLC, F12 Media, Flex Formulas, GCB Marketing, Moringa
25   Marketing, Northbound Marketing, Skinny 7, and Yacon Marketing. He is moreover a bank


                                                       22
                                                                                                            APP 030
           Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 23 of 48
         Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 35 of 77 PageID 236




1    signatory for the corporate accounts of Method Direct, Pure Vitamins, Weight Loss Dojo, and
2    MDCC. He is further the domain registrant for all of the above corporate defendants’ websites
3    and registered many of the above corporate defendants’ toll-free telephone numbers. At all times
4    material to this Complaint, acting alone or in concert with others, he has formulated, directed,
5    controlled, had the authority to control, or participated in the acts and practices of the corporate
6    defendants that constitute the common enterprise, including the acts and practices set forth in this
7    Complaint. Jason Miller resides in California. In connection with the matters alleged herein, he
8    transacts or has transacted business in this District.
9                                        COMMON ENTERPRISE
10            57.   Defendants Health Formulas, Pure Vitamins, Longhorn Marketing, Method
11   Direct, Weight Loss Dojo, VIP Savings, DJD Distribution, MDCC, CSC, 458 Media, Alpha
12   Brands, Blu Stella, Brilliant Skin, Discount Provisions, Extamax, LLC, F12 Media, Flex
13   Formulas, GCB Marketing, Luminous Skin, Men’s Health Formulas, Metabolic Labs, Miracle
14   Male, Moringa Marketing, Northbound Marketing, Skinny 7, Wellness Labs, Yacon Marketing,
15   Barrel Roll, BSC Marketing, Cherry Hill Marketing, CSA Ventures, Diet Concepts, Health
16   Products Direct, KMS Marketing, Natural Products Direct, Northern Health Products, Pure and
17   Natural Health Products, Pure and Simple Health Products, Radiant Skin, Shimmering Skin,
18   Tindy Films, Wellness Products, and Method Films (collectively, “Corporate Defendants”) 1 have
19

20
     1
       Throughout this Complaint, the FTC uses the term “Corporate Defendants” to refer collectively
21   to Health Formulas, Pure Vitamins, Longhorn Marketing, Method Direct, Weight Loss Dojo,
     VIP Savings, DJD Distribution, MDCC, CSC, 458 Media, Alpha Brands, Blu Stella, Brilliant
22
     Skin, Discount Provisions, Extamax, LLC, F12 Media, Flex Formulas, GCB Marketing,
23   Luminous Skin, Men’s Health Formulas, Metabolic Labs, Miracle Male, Moringa Marketing,
     Northbound Marketing, Skinny 7, Wellness Labs, Yacon Marketing, Barrel Roll, BSC
24   Marketing, Cherry Hill Marketing, CSA Ventures, Diet Concepts, Health Products Direct, KMS
     Marketing, Natural Products Direct, Northern Health Products, Pure and Natural Health
25   Products, Pure and Simple Health Products, Radiant Skin, Shimmering Skin, Tindy Films,


                                                       23
                                                                                                            APP 031
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 24 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 36 of 77 PageID 237




1    operated as a common enterprise while engaging in the deceptive acts and practices and other
2    violations of law alleged below. The Corporate Defendants have conducted the business
3    practices described below through an interrelated network of companies that have common
4    ownership, officers, managers, business functions, employees, office locations, telephone
5    numbers, domain registrants, and bank signatories. While several of the defendants are
6    registered to do business at several different addresses in Los Angeles and Las Vegas, all of the
7    Corporate Defendants perform business operations at three shared business addresses: 16000
8    Ventura Boulevard, Suite 1102, Encino California; 9200 Lurline, Unit F, Chatsworth, California;
9    and 4545 Spring Mountain Road, Suite 104, Las Vegas, Nevada. The Corporate Defendants also
10   regularly transfer funds between corporate accounts and have certain unified accounting
11   functions. Because these Corporate Defendants have operated as a common enterprise, each of
12   them is jointly and severally liable for the acts and practices alleged below. Defendants
13   Chapnick, Smukler, Danelle Miller, and Jason Miller (collectively, “Individual Defendants”)
14   have formulated, directed, controlled, had the authority to control, or participated in the acts and
15   practices of the Corporate Defendants that constitute the common enterprise.
16                                             COMMERCE
17          58.     At all times material to this Complaint, Corporate Defendants and Individual
18   Defendants (collectively, “Defendants”) have maintained a substantial course of trade in or
19   affecting commerce, as “commerce” is defined in Section 4 of the FTC Act, 15 U.S.C. § 44.
20                             DEFENDANTS’ BUSINESS PRACTICES
21          59.     Since at least January 2010, Defendants have deceptively marketed, labeled,
22   advertised, promoted, offered to sell, sold, and distributed numerous dietary supplements and
23

24
     Wellness Products, and Method Films even though several of these entities have elected other
25   forms of business association.


                                                      24
                                                                                                            APP 032
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 25 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 37 of 77 PageID 238




1    other products under various brand names, including, but not limited to, “RKG Extreme,” “Pure
2    Green Coffee Bean Plus,” “SimplePure HCG Diet Drops,” “Pure Garcinia Cambogia Extract,”
3    “Black Bull,” “Superior Antler,” Superior Velvet,” and “Bright Skin Super C serum,” to
4    consumers throughout the United States.
5           60.     Defendants market and sell their products through several media channels,
6    including Internet websites that Defendants own and operate; Internet advertisements on third-
7    party websites such as Facebook; print, radio and television advertisements; and telemarketing.
8           61.     Defendants entice consumers to call the toll-free telephone numbers listed in their
9    advertisements or visit their websites by advertising a month’s supply of their product to try for
10   free or by making a buy-one-get-one free offer. Defendants lure consumers to provide their
11   credit or debit card information by representing that consumers only need to pay a nominal
12   shipping and handling charge, typically $6.95 or less, for the free month’s supply, or in
13   telemarketing transactions, by offering a drastically reduced cost on a buy-one-get-one free offer.
14          62.     After consumers provide their credit or debit card information, Defendants
15   automatically enroll consumers into continuity membership programs with negative option
16   features, confusingly named “guarantee programs” or something similar, and charge consumers
17   on a recurring basis for monthly product shipments until the consumer takes affirmative action to
18   cancel. A provision in which a seller interprets the customer’s silence or failure to take an
19   affirmative action to reject goods or services or to cancel the agreement as an acceptance of the
20   offer, is known as a “negative option” feature.
21          63.     In telemarketing transactions, after consumers provide their credit card numbers,
22   Defendants pitch other upsell products, but Defendants fail to disclose or disclose adequately the
23   negative option feature on those upsells, including the recurring monthly charges.
24          64.     Consumers often first learn of the ongoing charges after they have received their
25   financial account statement or received an unexpected product shipment.


                                                       25
                                                                                                           APP 033
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 26 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 38 of 77 PageID 239




1           65.     Defendants create multiple barriers for consumers to cancel these continuity
2    membership programs and obtain refunds, as discussed below. As a result, numerous consumers
3    across the U.S. have expended considerable time attempting to cancel the Defendants’ continuity
4    membership plans, dispute charges, and have only sometimes obtained refunds.
5           66.     From January 2010 to present, total sales revenue for Defendants’ products has
6    exceeded $100 million.
7                                 Defendants’ Free Trial Website Sales
8           67.     Defendants’ many websites differ in aspects of their text and appearance, but
9    share the same structure and characteristics. Typically, Defendants offer their products on the
10   Internet to consumers on a “free” trial basis and represent that consumers need only pay a
11   nominal charge for shipping and handling, usually $6.95 or less. Defendants’ websites
12   prominently display its dietary supplement or skin cream promotions with offers such as,
13   “CLAIM YOUR FREE BOTTLE TODAY!,” “TRY A FREE BOTTLE!,” or “TRY IT RISK
14   FREE WITH OUR MONEY BACK GUARANTEE!” Examples of the Defendants’ landing
15   pages for their “Pure Garcinia Cambogia Extract,” “Pure Green Coffee Bean Plus,” and
16   “SimplePure HCG Diet Drops” products are attached at Exhibits A, B, and C, respectively.
17          68.     In addition, Defendants’ websites bear prominent and bright “100% Satisfaction”
18   or “100% Satisfaction Guaranteed” gold medal graphics. On some websites, especially those
19   that make a “Buy 1, Get 1 Free” offer, Defendants also specifically offer a “30 day money back
20   guarantee.” (See Exhibit D at 12.)
21          69.     To create a false sense of urgency, the Defendants sometimes represent that the
22   offered “trial” is available only for a limited time by prominently displaying on their websites or
23   landing pages, such as buygcb.com, skimserumoffer.com, or www.unleashthethunder.com, one
24   or more of the following statements:
25



                                                     26
                                                                                                           APP 034
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 27 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 39 of 77 PageID 240




1                 •   WARNING: Due to recently being featured on T.V. we cannot guarantee supply.
2                     As of [date website visited] we currently have product IN STOCK (See Exhibit B
3                     at 6.)
4                 •   Hurry! Only while supplies last!! Trials are very limited! (See Exhibit E at 17.)
5           70.       Defendants’ marketing efforts have also included the use of pop ups designed to
6    discourage consumers from leaving the offer sites. In several instances, when consumers attempt
7    to leave the offer sites, a confirmation box pops up urging consumers to remain on the site.
8    Screen prints of the Pure Garcinia Cambogia Extract Offer Site, which capture the appearance of
9    a confirmation box, are attached hereto as Exhibit A at 5.
10          71.       Versions of the Defendants’ websites offering weight loss products include
11   specific claims in bold and large letters about the efficacy and performance of the products, such
12   as:
13                    Exhibit B at 6-7:
                      Burn Fat Without Diet Or Exercise
14                    Shed Pounds Fast
15                    Exhibit D at 12:
16
                      Super Concentrated Double Fat Burning
                      Extreme Weight Loss!
17

18          72.       Many of Defendants’ weight loss websites and promotional materials also include

19   prominent images of young, thin women in bikinis who are happily holding tape measures

20   around their waists or celebrating while standing on a scale, or images of thin women holding

21   out the waistband of pants that are several sizes too large to indicate their substantial weight loss.

22   They also feature purported testimonials from consumers and “medical experts” that support the

23   message to consumers that Defendants’ products will result in rapid and substantial weight loss.

24   Examples of these images appear at Exhibit B at 6-8 and Exhibit D at 12-13.

25



                                                       27
                                                                                                              APP 035
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 28 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 40 of 77 PageID 241




1              73.   Defendants require consumers who wish to order these products to click on a

2    prominent “Send My Order Now” button on the website. Other websites require consumers to

3    enter contact and shipping information on the home page and then click on a prominent “Order

4    Now,” “Send Now,” or “Rush My Trial” button. Upon clicking on the button, Defendants’

5    websites take consumers to a payment page.

6              74.   For “free” trial offers, Defendants’ payment page contains prominent statements

7    indicating that consumers will receive, without charge, a one-month supply of the product. For
8    example, the payment page of the PureGC60.com Offer Site (Exhibit A at 4) states in bold large
9    font:
10                      1 Month Supply of Garcinia Cambogia Extract
                        1 Month Supply Free Trial
11                      Just pay shipping
12
               75.   Typically, this payment page distinguishes the “free” trial offer from other options
13
     to pay for greater quantities of product. Defendant’s dietary supplement products cost
14
     approximately $60 to $210 per bottle. By comparison, Defendants frequently list the trial offer
15
     as “free,” or zero dollars, or simply the cost of shipping and handling. For example, the payment
16
     page for the Black Bull Offer Site at www.unleashthethunder.com (Exhibit F at 24) states in bold
17
     and bright black and red text:
18                                                                Price
19                   Black Bull                                   $0.00
                     Month Supply
20

21             76.   Immediately adjacent to the menu of ordering options is a box requesting the

22   consumer’s financial account information, as well as a button labeled “Order Now” or “Rush My

23   Trial.”

24

25



                                                      28
                                                                                                            APP 036
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 29 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 41 of 77 PageID 242




1           77.     In numerous instances, consumers must click a separate link for terms and

2    conditions or scroll down the payment page to see any further fine print disclosures about the

3    cost of the product.

4           78.     Adjacent to the “Order Now” or “Rush My Trial” button on the payment

5    information page is a smaller box next to to the statement, “I agree to the Terms and

6    Conditions.” Consumers are not required to read the Defendants’ terms and conditions before

7    they check the box adjacent to the statement, “I agree to the Terms and Conditions,” and
8    Defendants’ terms and conditions can be found nowhere near that statement on Defendants’
9    websites. Instead, the terms and conditions appear on a separate page that consumers must reach
10   by scrolling through the equivalent of two printed pages to the bottom of the webpage and
11   clicking on a hyperlink for “terms and conditions” that appears in much smaller font. The terms
12   and condition document is typically ten pages long.
13          79.     The only disclosure paragraph that typically appears on the Defendants’ payment
14   webpage is in much smaller font than most others used on the webpage and buried in boxes with
15   other fine print information that is confusing and difficult to read. For instance, the first sentence
16   of the disclosure typically reiterates the consumer’s understanding: “You must pay a shipping
17   and handling fee of $4.95 for us to send you a full 30 day supply of Garcinia Cambogia Extract.”

18   (See Exhibit A at 4.) It is not until the middle of the paragraph that any statement appears

19   indicating that the trial period lasts only fourteen days, that it begins when the items are shipped

20   (rather than when they are received), or that additional charges will be imposed thereafter.

21          80.     In some instances, Defendants’ disclosure paragraph does not give any

22   disclosures about when the free trial starts.

23          81.     Nowhere on the payment page or in proximity to the Defendants’ promotional

24   statements concerning the free trial do the Defendants disclose the steps that consumers must

25



                                                      29
                                                                                                              APP 037
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 30 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 42 of 77 PageID 243




1    take to avoid being charged for the trial samples and for recurring monthly shipments. These

2    obligations are referenced only in the separate lengthy multi-page terms and conditions webpage.

3           82.     After a consumer completes the payment page, Defendants’ websites take

4    consumers to a confirmation page with offers for additional upsell products.

5           83.     Defendants sometimes send consumers a confirmation e-mail regarding the order

6    that, in numerous instances, reinforces the consumers’ impression that they have simply acquired

7    the Defendants’ product to try for free for one month. In numerous instances, Defendants’ e-
8    mail shows no charges for the trial product other than the nominal shipping and handling fee.
9           84.     In numerous instances, Defendants’ e-mail does not indicate that the “free” trial is
10   a continuity program, such that consumers will incur a monthly charge unless they cancel the
11   membership, or that Defendants will charge or debit the financial account the consumer
12   provided, when the charge will be imposed, or how to avoid the charge.
13          85.     In numerous instances, the Defendants’ e-mail reiterates that the consumer
14   ordered a “trial month supply,” but fails to disclose that the trial period lasts only fourteen days.
15          86.     For example, one e-mail sent to consumers who purchased a Pure Garcinia
16   Cambogia Extract trial is included at Exhibit G at 28-29. It states:
17                      “Congratulations on taking advantage of Pure Garcinia Cambogia
                        w/60% HCA.
18

19                      Please print a copy of this email receipt for your records. The shipping
                        charge you have authorized today will appear on your credit card
20                      statement…”

21          87.     In connection with the “free” trial offers, the Defendants fail to disclose, or to
22   disclose adequately, that consumers will be charged for the full bottle of product, usually an
23   amount between $60 and $210, unless the consumer takes affirmative steps to cancel within the
24   fourteen-day trial period. In addition, Defendants fail to disclose, or to disclose adequately, that
25   consumers who order a “free” trial bottle are also automatically enrolled in a negative option


                                                       30
                                                                                                             APP 038
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 31 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 43 of 77 PageID 244




1    continuity plan with charges each month for recurring shipments of the products without

2    Defendants obtaining the consumer’s consent.

3                         Defendants’ Deceptive and Abusive Telephone Sales

4           88.     In addition to online marketing, Defendants sell their dietary supplement and

5    other products, as well as the products of third parties, through telemarketing call centers.

6    Defendants’ telemarketing representatives frequently fail to disclose, or to disclose adequately,

7    that they enroll consumers who order a product from a “free” trial and sometimes a buy-one-get-
8    one free offer into a continuity program.
9           89.     Defendants advertise online, in local newspapers, and on the radio, soliciting
10   consumers to call the toll-free telephone numbers Defendants provide. Examples of the print
11   advertisements appear at Plaintiff’s Exhibits H and I. During the telemarketing sales calls, which
12   typically last about thirty minutes, Defendants’ telemarketers have induced consumers to
13   purchase their weight loss products by representing that Defendants offer a “money-back
14   guarantee” or will pay consumers for each pound they lose.
15          90.     In numerous instances during the telemarketing sales calls, Defendants’
16   telemarketers make assurances that Defendants’ products are backed by a money back guarantee.
17   For example, Defendants state that they provide a full refund of the product price if consumers

18   are not completely satisfied within a specified period of time, and state that consumers do not

19   need any reason to return Defendants’ products for a full refund.

20          91.     Once consumers agree to purchase the product, Defendants’ telemarketers take

21   the consumers’ debit or credit card information. After taking the consumers’ billing information,

22   Defendants’ telemarketers quickly mention that consumers will receive another bottle of the

23   product in thirty days and every thirty days thereafter, purportedly to ensure the consumer has a

24   sufficient supply of product to meet their goals. Defendants’ telemarketers do not seek

25   consumers’ consent before signing them up for this program. They also fail to communicate the



                                                      31
                                                                                                          APP 039
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 32 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 44 of 77 PageID 245




1    costs associated with this recurring automatic shipment program or when consumers must cancel

2    the program to avoid further charges.

3           92.     Next, Defendants’ telemarketers quickly roll into an announcement that

4    Defendants will automatically enroll the consumer in “free” trial offers for various additional

5    products including, but not limited to: Free Shipping Rewards (a program that offers “free

6    shipping” on Defendants’ products and other products for a monthly fee), Magazine Rewards

7    Plus (a program that offers consumers subscriptions to various magazines and publications for a
8    monthly or annual fee), VIP Savings (a program that offers discounts and coupons for stores,
9    restaurants and other products or services for a monthly fee), My Fitness DVDs/My Exercise
10   DVDs (a program that offers two “free” exercise DVDs when a consumer enrolls and agrees to
11   pay monthly fees for additional DVDs), Playboy Offer/DVD Entertainment (a parallel DVD
12   program for adult films), and/or Super Grocery Savers (a program that offers discounts and
13   coupons for groceries for a monthly fee). Defendants’ telemarketers offer these products and
14   services on behalf of the Defendants or on behalf of third party sellers.
15          93.     Defendants’ telemarketers frequently gloss over the terms of these upsells during
16   the call or speak about them at an excessive speed or in a vague manner that renders the
17   disclosures regarding the cost and the negative option continuity program incomprehensible.

18          94.     When consumers indicate that they are not interested in the additional offers,

19   Defendants’ telemarketers assure them that the additional products are free and that consumers

20   can simply cancel them once they receive the products in the mail.

21          95.     In numerous instances, Defendants’ telemarketers enroll consumers into these

22   upsell membership programs without their affirmative consent.

23          96.     Defendants also have initiated calls to consumers who had previously stated that

24   they did not wish to receive calls from Defendants’ telemarketers.

25



                                                      32
                                                                                                        APP 040
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 33 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 45 of 77 PageID 246




1                          Defendants Impose Additional Charges and Debits

2           97.     Whether Defendants obtain consumers’ account information through a website

3    order or a telephone order, Defendants use the consumer’s payment information to charge the

4    consumer’s credit card or debit the consumer’s bank account for the full price of the product or

5    other upsell products, several days after a consumer agrees to Defendants’ offer. The charge for

6    dietary supplement products typically ranges from $60 to $210. The charge for upsell products

7    ranges from $7.95 to $60.97.
8           98.     In addition, Defendants enroll consumers who agree to the free trial and certain
9    buy-one-get-one free offers, into a negative option continuity program with recurring monthly
10   charges.
11          99.     In numerous instances, consumers are unaware that Defendants enrolled them into
12   continuity programs and imposed charges on their credit card accounts or debited their bank
13   accounts in excess of the shipping and handling fee. In numerous instances, consumers have not
14   discovered that Defendants were imposing charges or debits in excess of the shipping and
15   handling fee until the consumers reviewed their credit or bank account statements.
16          100.    In many instances, consumers first become aware of their enrollment in
17   Defendants’ negative option continuity programs when they receive a second shipment from

18   Defendants. By this time, the Defendants will have charged consumers not only for the initial

19   shipment and handling fees, the full price of a month’s supply of product, but also for this second

20   shipment.

21          101.    Defendants do not obtain authorization in a writing signed or similarly

22   authenticated by the consumer to debit consumers’ bank accounts on a recurring basis.

23   Defendants also fail to provide consumers with a copy of any purported authorization to debit the

24   consumers’ bank accounts on a recurring basis.

25



                                                      33
                                                                                                           APP 041
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 34 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 46 of 77 PageID 247




1           102.    Upon discovering the charge, many consumers call the Defendants. Defendants’

2    customer service representatives inform consumers who complain that the consumers had agreed

3    to the charges because they were disclosed in the terms and conditions page of the Defendants’

4    websites or during the telemarketing call. For many consumers, this is the first time they learn of

5    the material terms and conditions of the offer.

6           103.    Despite touting their “100% Satisfaction Guarantee” on their websites,

7    Defendants leave many consumers dissatisfied when consumers discover these additional
8    charges and are referred to the terms and conditions page of Defendants’ websites.
9           104.        In numerous instances, Defendants also enroll consumers in, and charge
10   consumers’ credit cards or debit their bank accounts for, continuity programs for the additional
11   upsell products identified above in Paragraph 92. Many of these upsell products are also offered
12   on a “free” trial basis. Consumers are frequently unaware of their enrollment in Defendants’
13   continuity programs for the upsell products until they receive a second shipment of the products.
14   By this time, the Defendants will have charged consumers for the initial shipment and handling
15   fees as well as the full price of at least two months’ supply of product. The additional upsell
16   products, like the underlying products, frequently generate recurring monthly charges that
17   consumers have not authorized and have terms and conditions, including cancellation policies

18   that consumers do not understand.

19              Defendants’ Unlawful Practices Relating to Refunds and Cancellations

20          105.    In numerous instances, when consumers call Defendants to complain about the

21   unexpected charges or debits, Defendants tell consumers that the continuity plan will be

22   cancelled, but that their money will not be refunded. In some instances, Defendants tell

23   consumers that they can receive a partial refund, or that they can keep the unused product for a

24   discounted rate.

25          106.    Defendants impose various cancellation requirements on free trial offers.



                                                       34
                                                                                                           APP 042
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 35 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 47 of 77 PageID 248




1           107.    For example, in numerous instances, Defendants require consumers to obtain a

2    Return Merchandise Authorization (“RMA”) number from Defendants, then mail the product

3    back in time for Defendants to receive it before the expiration of the trial period, and obtain

4    delivery confirmation. Defendants have denied refunds to consumers who have failed to meet all

5    of these conditions.

6           108.    In numerous instances, in the sale of products on a buy-one-get-one free offer,

7    Defendants have denied refunds to consumers on the basis that the consumer opened the bottle of
8    product. Defendants have failed to disclose or disclose adequately that a condition to the “100%
9    Satisfaction Guarantee” or the 30-day money back guarantee is that the consumer leave the
10   supply of product unopened.
11          109.    In telemarketing transactions, Defendants require consumers to call a separate and
12   different number to cancel each and every product that they upsell to the consumer. In numerous
13   instances, consumers who have called to cancel one product, have continued to be charged for
14   other upsells they were not aware they had ordered or they believed they had already cancelled.
15          110.    In numerous instances, even when consumers successfully have satisfied the
16   Defendants’ conditions for a refund, Defendants have promised refunds but never issued them.
17          111.    In other instances, consumers have received refunds from Defendants, but only

18   after they have complained to their credit card companies, law enforcement, or the Better

19   Business Bureau. Even in those instances, however, Defendants have not always issued full

20   refunds.

21

22

23

24

25



                                                      35
                                                                                                         APP 043
           Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 36 of 48
         Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 48 of 77 PageID 249




1               Defendants’ Misrepresentations Regarding Weight Loss Product Claims

2             112.   Defendants label, advertise, market, distribute, promote, offer to sell, and sell

3    various purported weight loss products, including RKG Extreme and Green Coffee Bean Plus, 2

4    through telemarketing, and through Internet, print, radio, and television advertisements. For

5    example, Defendants use www.rkgextreme.com (the RKG Extreme Offer Site) (Exhibit D) and

6    www.buygcb.com (the Pure Green Coffee Bean Plus Offer Site) (Exhibit B).

7             113.   To induce consumers to purchase Defendants’ weight loss supplement products,
8    Defendants have disseminated, or caused to be disseminated, advertisements for RKG Extreme
9    and Pure Green Coffee Bean Plus, including, but not limited to the below Exhibits. These
10   advertisements contain the following statements among others:
11                   A.       Print Advertisement for RKG Extreme (See Exhibit H at 30.)
12                        •   RKG Extreme is paying you by the pound!
13                               o SimplePure Nutrition is looking for participants in their ground
14                                   breaking “Pay per pound” program featuring the popular green
15                                   coffee bean extract. The bean made national news recently with the
16                                   scientific discovery that it triggers weight loss and improves cardio
17                                   health!
18                        • GET PAID TO LOSE WEIGHT AND BOOST ENERGY
19                               o …Lose weight with RKG Extreme and get paid $5 per pound of
20                                   weight loss. . . .
21                        •   Extreme Results with RKG
22                        •   Rapid Weight Loss
23

24
     2
       Although advertised under different names, RKG Extreme and Green Coffee Bean Plus appear
25   to contain the same ingredients.


                                                          36
                                                                                                             APP 044
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 37 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 49 of 77 PageID 250




1              B.       Print Advertisement for RKG Extreme (See Exhibit I at 31.)
2              get paid to lose weight
3              . . .With the recent clinical studies of the green coffee bean showing and[sic]
4              average of 17lbs of weight loss without diet and exercise, we are excited to
5              introduce our advanced new formula, RKG Extreme. By combining green
6              coffee bean extract with raspberry ketones, we’ve designed a dual action fat
7              burning formula that not only speeds up weight loss but prevents fat absorption so
8              when[sic] you take it off and keep it off!
9              Get Paid, Lose Weight!
10             C.       Website Advertisement for RKG Extreme (See Exhibit D at 12, 15.)
11                  • Extreme Weight Loss!
12                  •   Super Concentrated Double Fat Burning
13                  •   RKG Extreme is a revolutionary new weight loss system – combining the
14                      incredible fat-burning components of Green Coffee Bean and Raspberry
15                      Ketone. Both organic compounds have been endorsed by America’s most
16                      trusted Doctors, who’ve referred to them as miracle fat burning
17                      supplements.
18                  •   RKG Extreme packs the biggest punch against excess fat and will change
19                      the way you approach weight loss forever.
20             D.       Website Advertisement for Green Coffee Bean Plus (See Exhibit B at 6-7.)
21             PURE GREEN COFFEE BEAN PLUS
22             BURN FAT WITHOUT DIET OR EXERCISE
23                  •   Shed Pounds Fast!
24

25



                                                37
                                                                                                    APP 045
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 38 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 50 of 77 PageID 251




1                       •   Citing a recent study: “Subjects taking the full dose of the green coffee
2                           extract lost an average of 17.5 pounds in 22 weeks and reduced their
3                           overall body weight by 10.5%!”
4           114.    In addition, Defendants’ weight loss advertisements and promotional materials
5    prominently feature images of attractive young women who are extremely thin and typically
6    appearing in bikinis or clothing that highlights their toned and thin bodies. The women appear to
7    be celebrating while holding tape measures around their waists, standing on a scale, or holding
8    out the waistband of pants that are several sizes too large. Each of these images appears
9    designed to indicate that the women have lost substantial weight as a result of Defendants’
10   products. Examples of these images appear at Exhibit B at 6-8 and Exhibit D at 12-13.
11          115.    Defendants do not have a reasonable basis to substantiate their claims that
12   consumers who use their products will experience rapid and substantial weight loss without diet
13   or exercise.
14                                 VIOLATIONS OF THE FTC ACT

15          116.    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

16   or practices in or affecting commerce.”

17          117.    Misrepresentations or deceptive omissions of material fact constitute deceptive

18   acts or practices prohibited by Section 5(a) of the FTC Act. Section 12 of the FTC Act, 15

19   U.S.C. § 52, prohibits the dissemination of any false advertisement in or affecting commerce for

20   the purpose of inducing, or which is likely to induce, the purchase of food, drugs, devices,

21   services, or cosmetics. For the purposes of Section 12 of the FTC Act, 15 U.S.C. § 52,

22   Defendants’ dietary supplements, including those identified in Paragraph 3 above, are either a

23   “food” or “drug” as defined in Section 15(b) and (c) of the FTC Act, 15 U.S.C. § 55(b), (c).

24

25



                                                     38
                                                                                                          APP 046
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 39 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 51 of 77 PageID 252




1                                                 COUNT I
2            Failure to Disclose the Material Terms and Conditions of Defendants’ Offers
3           118.    In numerous instances in connection with the labeling, advertising, marketing,
4    promotion, offering for sale, or sale of a variety of dietary supplements, skin creams, and upsell
5    products, Defendants have represented, directly or indirectly, expressly or by implication, that
6    consumers can try a one-month supply of the products for free, for just the cost of shipping and
7    handling, or purchase the products on a buy-one-get-one free basis.
8           119.    In numerous instances in which Defendants have made the representation set forth
9    in Paragraph 118 of this Complaint, Defendants have failed to disclose, or to disclose adequately,
10   to consumers material terms and conditions of their offer, including:
11          A.      That Defendants will use consumers’ credit or debit card information to charge
12                  consumers for the initial full month’s supply of the products upon the expiration
13                  of a limited trial period, typically lasting fourteen days;
14          B.      That Defendants enroll consumers who order the products they sell into a
15                  membership program or programs that consumers must cancel within a limited
16                  time period in order to avoid recurring charges;
17          C.      That Defendants will use consumers’ credit or debit card information to
18                  periodically charge consumers for the membership or other program;
19          D.      The cost of the membership or other program, and the frequency and duration of
20                  the recurring charges;
21          E.      When consumers must cancel the trial, membership, or other program to avoid
22                  further charges; and
23          F.       The means consumers must use to cancel the trial, membership, or other
24                  programs.
25



                                                      39
                                                                                                          APP 047
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 40 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 52 of 77 PageID 253




1           120.     Defendants’ failure to disclose, or to disclose adequately, the material information
2    described in Paragraph 119, above, in light of the representation described in Paragraph 118,
3    above, constitutes a deceptive act or practice in violation of Section 5(a) of the FTC Act, 15
4    U.S.C. § 45(a).
5                                                 COUNT II
6                      Failure to Disclose Terms of Refund and Cancellation Policy
7           121.     In numerous instances in connection with the labeling, advertising, marketing,
8    promotion, offering for sale, or sale of a variety of Defendants’ dietary supplements, skin
9    creams, and upsell products, Defendants have represented, directly or indirectly, expressly or by
10   implication, that Defendants offer a 100% satisfaction guarantee, a money back guarantee, or
11   that consumers will be able to avoid further risks or obligations.
12          122.     In numerous instances in which Defendants have made the representations set
13   forth in Paragraph 121 of this Complaint, Defendants have failed to disclose, or disclose
14   adequately, to consumers the material terms and conditions of their refund and cancellation
15   policy, including, but not limited to:
16              A.       That consumers must take steps to cancel each product and upsell product
17                       separately;
18              B.       That consumers must return each product separately by mail, sometimes to
19                       different post office boxes;
20              C.       That consumers must identify the appropriate and unique customer service
21                       telephone number for each of the products, and call to obtain so-called
22                       “RMA” numbers for each of the products, affix the “RMA” numbers to their
23                       return packages;
24              D.       That consumers must obtain tracking or delivery confirmation for each
25                       package;


                                                        40
                                                                                                            APP 048
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 41 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 53 of 77 PageID 254




1               E.      That for products bought on a buy-one-get-one free offer, Defendants will not
2                       accept the product for return or refund unless it is unopened and in re-sellable
3                       condition; and
4               F.      That Defendants’ 30-day money back return policy runs from the date of the
5                       initial order, rather than the date of receipt.
6           123.     Defendants’ failure to disclose, or to disclose adequately, the material information
7    described in Paragraph 122, above, in light of the representation described in Paragraph 121,
8    above, constitutes a deceptive act or practice in violation of Section 5(a) of the FTC Act, 15
9    U.S.C. § 45(a).
10                                               COUNT III

11            Misrepresentations Concerning Defendants’ Dietary Supplement Products

12          124.     In connection with the labeling, advertising, marketing, promotion, offering for

13   sale, or sale of RKG Extreme and Pure Green Coffee Bean Plus, Defendants have represented,

14   directly or indirectly, expressly or by implication, that use of Defendants’ products will result in

15   rapid and substantial weight loss without diet or exercise, including losing more than seventeen

16   pounds or sixteen percent of body fat in twenty-two weeks.

17          125.     The representations set forth in Paragraph 124 of this Complaint are false,

18   misleading, or were not substantiated at the time the representations were made.

19          126.     Therefore, the making of the representations set forth in Paragraph 124 constitutes

20   a deceptive act or practice and the making of false advertisements, in or affecting commerce, in

21   violation of Section 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) & 52.

22   VIOLATIONS OF THE ELECTRONIC FUND TRANSFER ACT AND REGULATION E

23          127.     Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), provides that a “preauthorized

24   electronic fund transfer from a consumer’s account may be authorized by the consumer only in

25   writing, and a copy of such authorization shall be provided to the consumer when made.”



                                                       41
                                                                                                            APP 049
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 42 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 54 of 77 PageID 255




1    Section 903(10) of the EFTA, 15 U.S.C. § 1693a(10), provides that the term “preauthorized

2    electronic fund transfer” means “an electronic fund transfer authorized in advance to recur at

3    substantially regular intervals.”

4           128.    Section 205.10(b) of Regulation E, 12 C.F.R. § 205.10(b), provides that

5    “[p]reauthorized electronic fund transfers from a consumer’s account may be authorized only by

6    a writing signed or similarly authenticated by the consumer. The person that obtains the

7    authorization shall provide a copy to the consumer.”
8           129.    Section 205.10 of the Federal Reserve Board’s Official Staff Commentary to
9    Regulation E, 12 C.F.R. § 205.10(b), Supp. I, provides that “[t]he authorization process should
10   evidence the consumer’s identity and assent to the authorization.” Id. ¶ 10(b), cmt 5. The
11   Official Staff Commentary further provides that “[a]n authorization is valid if it is readily
12   identifiable as such and the terms of the preauthorized transfer are clear and readily
13   understandable.” Id. ¶ 10(b), cmt 6.
14                                               COUNT IV

15                         Unauthorized Debiting of Consumers’ Bank Accounts

16          130.    In numerous instances, Defendants have debited consumers’ bank accounts on a

17   recurring basis without obtaining a written authorization signed or similarly authenticated from

18   consumers for preauthorized electronic fund transfers from their accounts, thereby violating

19   Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12

20   C.F.R. § 205.10(b).

21          131.    In numerous instances, Defendants have debited consumers’ bank accounts on a

22   recurring basis without providing a copy of a written authorization signed or similarly

23   authenticated by the consumer for preauthorized electronic fund transfers from the consumer’s

24   account, thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section

25   205.10(b) of Regulation E, 12 C.F.R. § 205.10(b).



                                                      42
                                                                                                        APP 050
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 43 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 55 of 77 PageID 256




1           132.    Pursuant to Section 917 of the EFTA, 15 U.S.C. § 1693o(c), every violation of the

2    EFTA and Regulation E constitutes a violation of the FTC Act.

3           133.    By engaging in violations of the EFTA and Regulation E as alleged in Paragraphs

4    130 and 131 of this Complaint, Defendants have engaged in violations of the FTC Act. 15

5    U.S.C. § 1693o(c).

6         VIOLATIONS OF THE RESTORE ONLINE SHOPPERS CONFIDENCE ACT

7           134.    In passing the ROSCA, Congress found that “consumer confidence is essential to
8    the growth of online commerce. To continue its development as a marketplace, the Internet must
9    provide consumers with clear, accurate information and give sellers an opportunity to fairly
10   compete with one another for consumers’ business.” Section 2, 15 U.S.C. § 8401. The ROSCA
11   took effect on December 29, 2010.
12          135.     Section 4 of the ROSCA, 15 U.S.C. § 8403, generally prohibits charging
13   consumers for goods or services sold in transactions effected on the Internet through a negative
14   option feature, as that term is defined in the TSR, 16 C.F.R. § 310.2(u), unless the seller clearly
15   and conspicuously discloses all material terms of the transaction before obtaining the consumer’s
16   billing information, obtains the consumer’s express informed consent before making the charge,
17   and provides a simple mechanism to stop recurring charges. See 15 U.S.C. § 8403.

18          136.    The TSR defines a negative option feature as: “an offer or agreement to sell or

19   provide any goods or services, a provision under which the consumer’s silence or failure to take

20   an affirmative action to reject goods or services or to cancel the agreement is interpreted by the

21   seller as acceptance of the offer.” 16 C.F.R. § 310.2(u).

22          137.    Defendants’ continuity plans, confusingly named “guarantee programs” or

23   something similar, as described in Paragraphs 62-65, are a negative option feature as defined by

24   the TSR. 16 C.F.R. § 310.2(u).

25



                                                      43
                                                                                                           APP 051
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 44 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 56 of 77 PageID 257




1           138.    Pursuant to Section 5 of the ROSCA, 15 U.S.C. § 8404, a violation of the ROSCA

2    is a violation of a rule promulgated under Section 18 of the FTC Act, 15 U.S.C. § 57a.

3                                                COUNT V

4                      Violation of the ROSCA—Auto-Renewal Continuity Plans

5           139.    In numerous instances since December 29, 2010, Defendants have charged

6    consumers for dietary supplements and other products sold in transactions effected on the

7    Internet through a negative option feature while failing to disclose, clearly and conspicuously, all
8    material terms of the transaction before obtaining the consumer’s billing information, failing to
9    obtain the consumer’s express informed consent before making the charge, or failing to provide a
10   simple mechanism to stop recurring charges.
11          140.    Defendants’ acts and practices as described above in Paragraph 139 are a
12   violation of Section 4 of the ROSCA, 15 U.S.C. § 8403, and are therefore a violation of a rule
13   promulgated under Section 18 of the FTC Act, 15 U.S.C. § 57a.
14                   VIOLATIONS OF THE TELEMARKETING SALES RULE
15          141.    Congress directed the FTC to prescribe rules prohibiting abusive and deceptive
16   telemarketing acts or practices pursuant to the Telemarketing Act, 15 U.S.C. §§ 6101-6108, in
17   1994. The FTC adopted the original TSR in 1995, extensively amended it in 2003, and amended
18   certain sections thereafter. 16 C.F.R. Part 310.
19          142.    Under the TSR, an “outbound telephone call” means a telephone call initiated by
20   a telemarketer to induce the purchase of goods or services or to solicit a charitable contribution.
21   16 C.F.R. § 310.2(v).
22          143.    Under the TSR, “upselling” means soliciting the purchase of goods or services
23   following an initial transaction during a single telephone call. The upsell is a separate
24   telemarketing transaction, not a continuation of the initial transaction. 16 C.F.R. § 310.2(ee).
25



                                                        44
                                                                                                            APP 052
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 45 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 57 of 77 PageID 258




1           144.    If an offer includes a negative option feature, the TSR prohibits sellers and
2    telemarketers from failing to disclose truthfully, in a clear and conspicuous manner, material
3    information, such as the fact that the consumer will be charged unless the consumer takes
4    affirmative action to avoid the charges, the date the charge will be submitted for payment, and
5    the specific steps the customer must take to avoid the charges. 16 C.F.R. § 310.3(a)(1)(vii).
6           145.    The TSR prohibits sellers and telemarketers from engaging in or causing others to
7    engage in initiating an outbound telephone call to a consumer who has previously stated that he
8    or she does not wish to receive an outbound telephone call made by or on behalf of the seller
9    whose goods or services are being offered. 16 C.F.R. § 310.4(b)(1)(iii)(A).
10          146.    Defendants are “seller[s]” or “telemarketer[s]” engaged in “telemarketing” as
11   defined by the TSR, 16 C.F.R. § 310.2(aa), (cc), and (dd).
12          147.    Defendants have violated several provisions of the TSR, including 16 C.F.R.
13   § 310.3(a)(1)(vii) and § 310.4(b)(1)(iii)(A).
14          148.    Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C. § 6102(c) and
15   Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the TSR constitutes an
16   unfair or deceptive act or practice in or affecting commerce, in violation of Section 5(a) of the
17   FTC Act, 15 U.S.C. § 45(a).
18
                                                  COUNT VI
19
        Failure to Disclose that Consumers Will Be Entered Into Negative Option Continuity
20                    Memberships for Upsell Products in Violation of the TSR

21          149.    In numerous instances, in connection with the telemarketing of goods and services

22   that are the subject of their upsell sales offers, Defendants have failed to disclose truthfully, in a

23   clear and conspicuous manner, before a consumer pays for the goods or services offered, all

24   material terms and conditions of the negative option feature, including, but not limited to, the

25   following: (1) that consumers who agree to one of the upsell products offered by Defendants



                                                       45
                                                                                                              APP 053
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 46 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 58 of 77 PageID 259




1    will be charged for additional unrelated upsell products unless consumers take affirmative action
2    to avoid the charges; (2) the date(s) that the Defendants will submit charge(s) for payment; and
3    (3) the specific steps consumers must take to avoid further charges.
4           150.    Defendants’ acts and practices, as described in Paragraph 149 above, are
5    deceptive telemarketing acts or practices that violate the TSR, 16 C.F.R. § 310.3(a)(1)(vii).
6                                               COUNT VII

7                             Ignoring Entity-Specific Do Not Call Requests
8           151.    In numerous instances, in connection with telemarketing, Defendants initiated, or
9    caused others to initiate, an outbound telephone call to a person who has previously stated that he
10   or she does not wish to receive an outbound telephone call made by or on behalf of the seller
11   whose goods or services are being offered, in violation of the TSR, 16 C.F.R.
12   § 310.4(b)(1)(iii)(A).
13                                        CONSUMER INJURY

14          152.    Consumers have suffered and will continue to suffer substantial injury as a result

15   of Defendants’ violations of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) & 52,

16   Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), Section 205.10(b) of Regulation E, the

17   ROSCA, and the TSR. In addition, Defendants have been unjustly enriched as a result of their

18   unlawful acts or practices. Absent injunctive relief by this Court, Defendants are likely to

19   continue to injure consumers, reap unjust enrichment, and harm the public interest.

20                            THIS COURT’S POWER TO GRANT RELIEF

21          153.    Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

22   injunctive and such other relief as the Court may deem appropriate to halt and redress violations

23   of any provision of law enforced by the FTC, including the EFTA, Regulation E, the ROSCA

24   and the TSR. The Court, in the exercise of its equitable jurisdiction, may award ancillary relief,

25   including rescission or reformation of contracts, restitution, the refund of monies paid, and the



                                                     46
                                                                                                           APP 054
       Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 47 of 48
     Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 59 of 77 PageID 260




1    disgorgement of ill-gotten monies, to prevent and remedy any violation of any provision of law

2    enforced by the FTC.

3           154.    Section 19 of the FTC Act, 15 U.S.C. § 57b, and Section 6(b) of the

4    Telemarketing Act, 15 U.S.C. § 6105(b), authorize this Court to grant such relief as the Court

5    finds necessary to redress injury to consumers resulting from Defendants’ violations of the TSR,

6    including the rescission or reformation of contracts, and the refund of money.

7                                         PRAYER FOR RELIEF
8           Wherefore, Plaintiff FTC, pursuant to Sections 13(b) and 19 of the FTC Act, 15 U.S.C.

9    §§ 53(b) and 57b, Section 917(c) of the EFTA, 15 U.S.C. § 1693o(c), Section 5 of the ROSCA,

10   15 U.S.C. § 8404, the Telemarketing Act, 15 U.S.C. §§ 6101-6108, and the Court’s own

11   equitable powers, requests that the Court:

12          A.      Award Plaintiff such preliminary injunctive and ancillary relief as may be

13   necessary to avert the likelihood of consumer injury during the pendency of this action and to

14   preserve the possibility of effective final relief, including but not limited to, temporary and

15   preliminary injunctions, an order freezing assets, immediate access, and appointment of a

16   receiver;

17          B.      Enter a permanent injunction to prevent future violations of the FTC Act, the

18   EFTA, Regulation E, the ROSCA, and the TSR by Defendants;

19          C.      Award such relief as the Court finds necessary to redress injury to consumers

20   resulting from Defendants’ violations of the FTC Act, the EFTA, Regulation E, the ROSCA, and

21   the TSR, including but not limited to, rescission or reformation of contracts, restitution, the

22   refund of monies paid, and the disgorgement of ill-gotten monies; and

23          D.      Award Plaintiff the costs of bringing this action, as well as such other and

24   additional relief as the Court may determine to be just and proper.

25



                                                      47
                                                                                                        APP 055
  Case 2:14-cv-01649-RFB-GWF Document 114 Filed 02/05/15 Page 48 of 48
Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19 Page 60 of 77 PageID 261




                                                                             APP 056
Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19   Page 61 of 77 PageID 262




                                                                               APP 057
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 62 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  263 (2 of 16)



              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE SEVENTH CIRCUIT

                                   )
FEDERAL TRADE COMMISSION,          )
    Plaintiff-Appellee,            )
                                   )
    v.                             )                 Nos. 18-2847, 18-3310
                                   )
CREDIT BUREAU CENTER, LLC, et al., )
    Defendants-Appellants.         )
                                   )

          FEDERAL TRADE COMMISSION’S MOTION TO STAY
           THE MANDATE PURSUANT TO FED. R. APP. P. 41(d)

      Pursuant to Fed. R. App. P. 41(d) and 28 U.S.C. § 2101(f), the Federal Trade

Commission respectfully moves to stay the mandate of this Court pending the

filing and disposition of a petition for a writ of certiorari in the Supreme Court.

The Court issued its decision on August 21, and the mandate is due to issue on

October 15. See Fed. R. App. P. 26(a)(1), 40(a)(1), 41(a).

      As discussed below, a stay of the mandate is necessary to preserve the status

quo pending likely Supreme Court review. The FTC is currently holding

approximately $1.1 million obtained from defendants Michael Brown and his

company Credit Bureau Center, LLC (collectively, “Brown”) in partial satisfaction

of the district court’s $5.2 million restitution award. Because the panel vacated the

restitution award, the FTC will be required to return this money if the mandate

issues. Given Brown’s extensive history of dishonesty, both before and after the




                                                                                        APP 058
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 63 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  264 (3 of 16)



initiation of this case, it is highly likely that if the Supreme Court were to reinstate

the restitution award, these assets would be dissipated. That would mean the FTC

could not recover the money and consumer injury would be left unredressed. To

avert that outcome, the Court should stay its mandate, allowing the FTC to

safeguard the funds until the conclusion of Supreme Court proceedings.

                                  BACKGROUND

      The facts of this case are set forth in detail in the Court’s August 21 opinion.

Briefly, the FTC brought this action under Section 13(b) of the FTC Act, 15 U.S.C.

§ 53(b), which allows a court to grant a “permanent injunction” when the FTC has

shown a violation of the Act. The FTC showed that Brown violated the Act

through a deceptive scheme that tricked consumers into signing up for a $30/month

credit monitoring service. The district court permanently enjoined Brown from

engaging in similar conduct and ordered him to pay $5.2 million in restitution.

The FTC is currently holding approximately $1.1 million in funds obtained from

Brown; the rest of the judgment remains unsatisfied. The district court stayed any

distribution of the funds to injured consumers or the Treasury “pending conclusion

of defendants’ appeal.” ECF No. 266 at 3.

      On August 21, this Court affirmed the district court’s liability determination

and behavioral injunction, but vacated the restitution award. Overruling

longstanding circuit precedent pursuant to Circuit Rule 40(e), the Court held that


                                            2

                                                                                           APP 059
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 64 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  265 (4 of 16)



the permanent injunction authority in Section 13(b) of the FTC Act does not allow

monetary relief. Op. 3. The Court acknowledged that its decision “creates a circuit

split” with numerous other courts of appeals because its “conclusion departs from

the consensus view of our sister circuits.” Op. 3 n.1; 41. Three judges dissented

from the denial of rehearing en banc.

      The FTC and the Office of the Solicitor General are currently evaluating

whether to file a petition for a writ of certiorari in this case. Under the FTC Act,

the Solicitor General may decide whether to seek certiorari on behalf of the FTC,

but if he decides not to do so, the FTC may file a petition on its own. See 15

U.S.C. § 56(a)(3).

                                    ARGUMENT

      This Court may stay its mandate pending the filing of a petition for a writ of

certiorari when “the petition would present a substantial question and … there is

good cause for a stay.” Fed. R. App. P. 41(d)(1). The inquiry focuses on “whether

the applicant has a reasonable probability of succeeding on the merits and whether

the applicant will suffer irreparable injury” if the mandate issues. Books v. City of

Elkhart, 239 F.3d 826, 827 (7th Cir. 2001) (Ripple, J., in chambers). The success

factor requires “a reasonable probability that four Justices will vote to grant

certiorari and a reasonable possibility that five Justices will vote to reverse the

judgment of this court.” Id. at 828; see also United States ex rel. Chandler v. Cook


                                           3

                                                                                        APP 060
    Case 3:19-cv-02281-K
           Case: 18-2847 Document 27-1
                          Document: 61 Filed 11/05/19   Page 65 ofPages:
                                             Filed: 09/17/2019     77 PageID
                                                                         14  266 (5 of 16)



County, 282 F.3d 448, 450-51 (7th Cir. 2002) (Ripple, J., in chambers) (granting

motion to stay mandate given the importance of the issue to the government, the

conflict among the courts of appeals, and possible prejudice to the government).

The FTC satisfies all requirements for a stay.

         1.a.   There is a reasonable probability that four Justices will vote to grant

certiorari. The Supreme Court’s rules state that certiorari is appropriate where “a

United States court of appeals has entered a decision in conflict with the decision

of another United States court of appeals on the same important matter.” Sup. Ct.

R. 10(a). As a leading treatise explains, demonstrating a circuit split is the “most

assured way” of obtaining Supreme Court review. 23 Moore’s Federal Practice –

Civil § 510.21[1] (3d ed. 1999), Lexis (database updated 2019). The decision here

created a circuit split, as the panel acknowledged. As matters stand, the law in

seven circuits is that Section 13(b) authorizes awards of equitable monetary relief

(restitution or disgorgement).1 In this circuit, the law is now the exact opposite.




1
 See, e.g., FTC v. Commerce Planet, Inc., 815 F.3d 593, 598-99 (9th Cir. 2016);
FTC v. Ross, 743 F.3d 886, 890-92 (4th Cir. 2014); FTC v Bronson Partners, LLC,
654 F.3d 359, 365-67 (2d Cir. 2011); FTC v. Direct Mktg. Concepts, Inc., 624 F.3d
1, 15 (1st Cir. 2010); FTC v. Freecom Commc’ns, Inc., 401 F.3d 1192, 1202 n.6
(10th Cir. 2005); FTC v. Gem Merch. Corp., 87 F.3d 466, 470 (11th Cir. 1996);
FTC v. Sec. Rare Coin & Bullion Corp., 931 F.2d. 1312, 1314-15 (8th Cir. 1991);
see also FTC v. Magazine Sols., LLC, 432 F. App’x 155, 158 n.2 (3d Cir. 2011)
(unpublished).

                                             4

                                                                                          APP 061
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 66 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  267 (6 of 16)



       Beyond the mere existence of a circuit split, “[t]he important and recurring

nature of the issue in conflict often plays a decisive role in the grant or denial of

certiorari.” Robert L. Stern et al., Supreme Court Practice 228 (8th ed. 2002).

Here, the question whether monetary relief is available under Section 13(b) is a

recurring one of great public importance. Suits for injunctions and equitable

monetary relief have been a cornerstone of the FTC’s enforcement program for

more than 30 years, and the agency files dozens of cases each year under Section

13(b). And while this Court is the only court of appeals that has held that Section

13(b) does not authorize equitable monetary relief, litigants have advocated that

position in several other cases, including at least three currently pending appeals in

different circuits.2

       The matter is also of great public importance. Over the years, the FTC has

utilized Section 13(b) to return billions of dollars to victimized American

consumers, and the Court’s ruling casts doubt on the future availability of that

remedy. Moreover, the question whether a statute that authorizes grant of a

“permanent injunction” also allows equitable monetary relief implicates not just

2
  The case farthest along in the appellate process is FTC v. AMG Capital Mgmt.,
LLC, 910 F.3d 417 (9th Cir. 2018), in which the Ninth Circuit adhered to its
precedent holding that Section 13(b) does authorize equitable monetary relief; the
Supreme Court has granted an extension of time to file a petition for a writ of
certiorari in that case until October 18. Defendants have also raised the same issue
in FTC v. AbbVie, Inc., No. 18-2621 (3d Cir.), and FTC v. Simple Health Plans,
LLC. No. 19-11932 (11th Cir.), which have not yet been argued.

                                           5

                                                                                         APP 062
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 67 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  268 (7 of 16)



the FTC, but other federal agencies as well. Like the FTC Act, the organic acts of

the Securities and Exchange Commission and the Food and Drug Administration

authorize courts to issue injunctions but do not expressly mention monetary relief.

See 15 U.S.C. § 77t(b); id. § 78u(d); 21 U.S.C. § 332(a). Relying on the same

legal theory used to interpret Section 13(b), courts have consistently held that these

statutes likewise allow restitution or disgorgement.3 The Court’s decision thus

threatens to undermine a wide swath of federal law enforcement.

      b.     If certiorari is granted, there is a reasonable possibility that five

Justices will vote to reverse the judgment of this Court. The cases holding that

Section 13(b) authorizes equitable monetary relief rest on the Supreme Court’s

decisions in Porter v. Warner Holding Co., 328 U.S. 395 (1946), and Mitchell v.

Robert DeMario Jewelry, Inc., 361 U.S. 288 (1960). Porter and Mitchell hold that

when a statute authorizes issuance of an injunction, “all the inherent equitable

powers of the District Court are available for the proper and complete exercise of

that jurisdiction” unless Congress has restricted that jurisdiction “in so many

words” or “by a necessary and inescapable inference.” Porter, 328 U.S. at 398;


3
 See, e.g., SEC v. First City Fin. Corp., 890 F.2d 1215, 1230 (D.C. Cir. 1989);
SEC v. Manor Nursing Ctrs., 458 F.2d 1082, 1103-06 (2d Cir. 1972); SEC v. Tex.
Gulf Sulfur Co., 446 F.2d 1301, 1307-08 (2d Cir. 1971); United States v. Rx Depot,
Inc., 438 F.3d 1052, 1054-63 (10th Cir. 2006); United State v. Lane Labs-USA,
Inc., 427 F.3d 219, 223-36 (3d Cir. 2005); United States v. Univ. Mgmt. Servs.,
Inc., 191 F.3d 750, 760-62 (6th Cir. 1999).


                                           6

                                                                                         APP 063
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 68 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  269 (8 of 16)



see also Mitchell, 361 U.S. at 291. In other words, when Congress grants a court

authority to issue a permanent injunction, that grant includes the power to award

all equitable remedies, including monetary relief, unless it clearly says otherwise.

      Instead of following that rule, this Court effectively applied the opposite

rule, holding that Section 13(b) cannot be read to authorize equitable monetary

relief because Congress did not explicitly authorize that remedy. The Court

concluded that Meghrig v. KFC Western, Inc., 516 U.S. 479 (1996), signaled a

change in the way the Supreme Court reads injunctive relief statutes: “[s]ince

Meghrig, the Court has adhered to this more limited understanding of judicially

implied remedies.” Op. 33. But other courts have read Meghrig differently. The

Third Circuit explained after careful examination of Meghrig that there is no

“indication, either in Meghrig or since, that the Court has abandoned the holdings

of Porter and Mitchell,” which remain controlling. United States v. Lane Labs-

USA, Inc., 427 F.3d 219, 225, 232, 236 (3d Cir. 2005). Similarly, the Tenth Circuit

stated bluntly that “Meghrig does not overrule or limit Porter and Mitchell.”

United States v. Rx Depot, Inc., 438 F.3d 1052, 1057 n.3 (10th Cir. 2006).

      Among other differences, Meghrig was a private party suit, not an

enforcement action by the government to protect the public. Lane Labs, 427 F.3d

at 231; Rx Depot, 438 F.3d at 1057. There is also a “considerable difference”

between the relief requested in Meghrig, which “resemble[d] traditional damages,”


                                          7

                                                                                       APP 064
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 69 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  270 (9 of 16)



and an equitable remedy seeking the return of sums paid by consumers for illegally

marketed products. Lane Labs, 427 F.3d at 231. Certainly it is at least reasonably

possible that five Justices would agree with the Third and Tenth Circuits that

Meghrig does not undermine or limit the reasoning of Porter and Mitchell. Indeed,

three judges of this Court dissented from the panel’s opinion and opined that

Meghrig did not have the effect ascribed to it by the panel. See Op. 56-59 (Wood,

C.J., dissenting).

      Furthermore, far from questioning the continuing vitality of Porter and

Mitchell, the Supreme Court has continued to cite and rely upon Porter in cases

subsequent to Meghrig. In United States v. Oakland Cannabis Buyers’ Co-Op.,

532 U.S. 483 (2001), the Court cited Porter for the proposition that a court of

equity has broad discretion to fashion injunctive relief considering the public

interest, which can be “displaced only by a ‘clear and valid legislative command.’”

Id. at 496-97 (cleaned up). Even more recently, in Kansas v. Nebraska, 135 S. Ct.

1042 (2015), the Court invoked Porter to uphold an equitable disgorgement award

in a water-rights dispute between two States. Id. at 1051, 1053. These decisions

suggest, contrary to this Court’s opinion, that the Court has not retreated from the

reasoning of Porter and Mitchell.

      To be sure, the Supreme Court may abandon the interpretive approach that it

endorsed in Porter and Mitchell. But there is at least a reasonable possibility that it


                                           8

                                                                                          APP 065
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 70 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  271 (10 of 16)



will adhere to its existing precedents. Just this past term, the Court reiterated that

“[o]verruling precedent is never a small matter.” Kisor v. Willkie, 139 S. Ct. 2400,

2422 (2019) (quoting Kimble v. Marvel Entm’t, LLC, 135 S. Ct. 2401, 2409

(2015)). The Court emphasized that “[a]dherence to precedent is a foundation

stone of the rule of law,” which “promotes the evenhanded, predictable, and

consistent development of legal principles, fosters reliance on judicial decisions,

and contributes to the actual and perceived integrity of the judicial process.” Id.

(cleaned up). A departure from precedent “demands ‘special justification’—

something more than ‘an argument that the precedent was wrongly decided.’” Id.

(quoting Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 266 (2014)).

      Respect for precedent is especially important in statutory interpretation

cases, where Congress is free to alter what the courts have done. Id., 139 S. Ct. at

2422-23. If anything, the Court is especially reluctant to depart from existing

precedent where “Congress has long acquiesced in the interpretation” at

issue. John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 139 (2008); see

also Monessen Sw. Ry. Co. v. Morgan, 486 U.S. 330, 338 (1988). In the case of

Section 13(b), Congress has long known that courts have interpreted the statute as

authorizing equitable monetary relief, has amended the FTC Act many times, and

has never once sought to limit this authority. Nor has Congress limited the ability

of other agencies to obtain equitable monetary relief under injunctive-relief


                                           9

                                                                                         APP 066
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 71 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  272 (11 of 16)



statutes. Congress’s decision to leave intact the consistent judicial interpretation of

these statutes is a strong indication that it has acquiesced in, and apparently agrees

with, the rule of Porter and Mitchell.

       2.    The FTC and the consumers harmed by Brown’s illegal scheme will

suffer irreparable injury if the mandate is not stayed. To date, the FTC has been

able to recover only $1.1 million of the $5.2 million judgment; the district court

stayed the distribution of those funds to injured consumers “pending conclusion of

defendants’ appeal.” ECF No. 266 at 3. If the mandate issues, the FTC will be

required to return these funds to Brown, who will be free to spend them or place

them beyond the reach of a court judgment. Even if the Supreme Court reinstates

the restitution award, there is a high probability that the assets will be dissipated,

the FTC will not be able to recover on the judgment, and the monetary injury to

consumers will go unredressed.

      Brown’s dishonest conduct both before and after the initiation of this suit

shows that he cannot be trusted to retain these funds while Supreme Court

proceedings are pending. Brown scammed consumers out of more than $5 million

by promising them “free” credit reports, when he was actually signing them up for

a $30/month credit monitoring service. And through his accomplices, Brown

posted Craigslist ads for fake rental properties to drive consumers to his deceptive

websites. Given this egregious misconduct, this Court had “no trouble” affirming


                                           10

                                                                                          APP 067
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 72 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  273 (12 of 16)



the district court’s liability determination. Op. 2. Brown also continued to engage

in misconduct after the suit was filed. Among other things, he continued to bill

customers for credit monitoring services even after the district court entered a

preliminary injunction barring him from doing so; the court found Brown in

contempt in July 2017. ECF No. 106; see also ECF No. 113 at 44 (finding

“beyond a shadow of a doubt” that Brown violated the preliminary injunction and

“there’s no question that he didn’t make a reasonable and diligent effort to

comply.”). And in denying Brown’s motion for a stay pending appeal, the district

court noted that “Brown has displayed an unwillingness, both before and during

the lawsuit, to conform his conduct to the requirements of the law.” ECF No. 266

at 3.

        Both the Supreme Court and this Court have recognized that an inability to

recover money after Supreme Court reversal may be an irreparable injury sufficient

to support a stay. In Heckler v. Turner, 486 U.S. 1305 (1984), then-Justice

Rehnquist held that the government would suffer irreparable injury if forced to

make certain payments to welfare beneficiaries because in the event of reversal “it

is extremely unlikely that the [government] would be able to recover funds

improperly paid out.” Id. at 1308. Justice Powell reached a similar conclusion in

another case involving welfare payments, holding that Georgia would suffer

irreparable injury because “it is unlikely that disputed payments made pursuant to


                                         11

                                                                                      APP 068
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 73 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  274 (13 of 16)



the District Court’s judgment could be recovered” in the event of reversal.

Ledbetter v. Baldwin, 479 U.S. 1309, 1310 (1986). In Gates v. Syrian Arab

Republic, No. 13-2280, 2014 U.S. App. LEXIS 21445 (7th Cir. July 30, 2014)

(Hamilton, J., in chambers), this Court denied a stay on the grounds that the

movant had not shown either a likelihood of certiorari being granted or a

reasonable possibility of reversal. But it nonetheless recognized the possibility of

irreparable injury, noting that “[i]f the funds … are distributed and if the Supreme

Court were later to reverse this court’s judgment, it could be difficult to recover all

of the funds,” and “some of the money might no longer be recoverable.” Id. at *3.

      In this case, given Brown’s demonstrated history of dishonesty and the fact

that the FTC has thus far been able to recover less than a quarter of the money he

took from consumers, it is extremely unlikely that the FTC will be able to recover

anything for consumers if it returns the $1.1 million now but prevails at the end of

the day. Given the likelihood of Supreme Court review and the reasonable

possibility of reversal, a stay of the mandate to prevent this outcome is warranted.




                                          12

                                                                                          APP 069
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 74 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  275 (14 of 16)



                                       CONCLUSION

      For the foregoing reasons, the Court should stay its mandate pending the

filing and disposition of a petition for a writ of certiorari.

                                         Respectfully submitted,

                                         ALDEN F. ABBOTT
                                         General Counsel

                                         JOEL MARCUS
                                         Deputy General Counsel

                          /s/Michael D. Bergman
Of Counsel:               MICHAEL D. BERGMAN
GUY G. WARD               Attorney
Attorney                  Office of the General Counsel
FEDERAL TRADE COMMISSION FEDERAL TRADE COMMISSION
Chicago, IL 60604         Washington, D.C. 20580
                          (202) 326-3184
Dated: September 17, 2019 mbergman@ftc.gov




                                            13

                                                                                 APP 070
Case 3:19-cv-02281-K
       Case: 18-2847 Document 27-1
                      Document: 61 Filed 11/05/19   Page 75 ofPages:
                                         Filed: 09/17/2019     77 PageID
                                                                     14  276 (15 of 16)



                      CERTIFICATE OF COMPLIANCE

      I certify that the FTC’s foregoing motion complies with the form, typeface,

type style, and length of motions requirements in Fed. R. App. P. 27(d), 32(a)(5),

32(a)(6), because it contains 2982 words (excluding the parts exempted by Fed. R.

App. P. 32(f)), and has been prepared in proportionally spaced typeface using

Microsoft Word 2016 in Times New Roman 14-point font.

                                              /s/ Michael D. Bergman
                                              Michael D. Bergman
Date: September 17, 2019                      Attorney, Federal Trade Commission




                         CERTIFICATE OF SERVICE

      I certify that on September 17, 2019, I filed the foregoing via the Court’s

electronic filing system. All parties will be served by the CM/ECF system.

                                              /s/ Michael D. Bergman
                                              Michael D. Bergman
Date: September 17, 2019                      Attorney, Federal Trade Commission




                                         14

                                                                                     APP 071
Case 3:19-cv-02281-K Document 27-1 Filed 11/05/19   Page 76 of 77 PageID 277




                                                                               APP 072
 Case 3:19-cv-02281-K
        Case: 18-2847 Document 27-1
                       Document: 62 Filed 11/05/19    Page 77 ofPages:
                                           Filed: 09/20/2019    77 PageID
                                                                       1  278 (16 of 16)



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                              Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                    Phone: (312) 435-5850
             Chicago, Illinois 60604                                          www.ca7.uscourts.gov




                                                        ORDER
 September 20, 2019

                                                         Before
                                      DIANE S. SYKES, Circuit Judge

                                         FEDERAL TRADE COMMISSION,
                                         Plaintiff - Appellee

 Nos. 18-2847 & 18-3310                  v.

                                         CREDIT BUREAU CENTER, LLC, et al.,
                                         Defendants - Appellants

  Originating Case Information:

 District Court No: 1:17-cv-00194
 Northern District of Illinois, Eastern Division
 District Judge Matthew F. Kennelly
 Clerk/Agency Rep Thomas G. Bruton


     Upon consideration of the MOTION TO STAY THE MANDATE PURSUANT
TO FED. R. APP. P 41(d), filed on September 17, 2019, by counsel for the appellee,

       IT IS ORDERED that the motion is GRANTED. The mandate of this court is
STAYED until the expiration of the time allowed for filing a petition for writ of
certiorari. If a timely petition is filed and the appellee notifies this court in writing, this
stay shall remain in force until the conclusion of all proceedings before the Supreme
Court of the United States, See Fed. R. App. P. 41(d)(2).




                                                                                                      APP 073
